Exhibit 10.2

LEASE

by and between

BTI 199-201 RIVERNECK, L.P.,

a Delaware limited partnership

as Landlord

and

MERCURY COMPUTER SYSTEMS INC.,

as Tenant

With respect to property

located at 199 and 201 Riverneck Road,

Chelmsford, Massachusetts

April 20, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page No.

Article I

  

REFERENCE DATA

   1

1.1

  

Subjects Referred To

   1

1.2

  

Exhibits

   2

Article II

  

PREMISES AND TERM

   2

2.1

  

Premises and Term

   2

2.2

  

Acceptance of Premises

   2

2.3

  

Options to Extend

   4

Article III

  

RENT; CERTAIN OPERATING COSTS; REPAIR AND MAINTENANCE

   6

3.1

  

Base Rent; Additional Rent

   6

3.2

  

Late Payments

   6

3.3

  

Real Estate Taxes

   7

3.4

  

Landlord’s Operating Costs

   9

3.5

  

Payment of Landlord’s Operating Costs

   11

3.6

  

Insurance

   12

3.7

  

Utilities and Other Services

   15

3.8

  

Repair and Maintenance

   15

Article IV

  

TENANT’S ADDITIONAL COVENANTS

   17

4.1

  

Permitted Use

   17

4.2

  

Prohibited Uses

   17

4.3

  

Hazardous Materials

   18

4.4

  

Compliance with Legal and Insurance Requirements

   19

4.5

  

Indemnity

   20

4.6

  

Landlord’s Right to Enter

   22

4.7

  

Personal Property at Tenant’s Risk

   22

4.8

  

Yield Up

   22

4.9

  

Personal Property Taxes

   23

4.10

  

Assignment, Subletting, etc.

   23

4.11

  

Installations, Alterations or Additions

   26

4.12

  

Signage

   28

4.13

  

Roof Rights

   28

4.14

  

ERISA

   29

4.15

  

Financial Statements

   29

Article V

  

CASUALTY OR TAKING

   30

5.1

  

Casualty

   30

5.2

  

Eminent Domain

   32

Article VI

  

DEFAULTS

   33

6.1

  

Default

   33

6.2

  

Landlord’s Right to Terminate

   34

6.3

  

Remedies

   35

6.4

  

Effect of Waivers of Default

   36

 

(i)



--------------------------------------------------------------------------------

6.5

  

No Accord and Satisfaction

   36

6.6

  

Cumulative Remedies

   36

6.7

  

Landlord’s Right to Self-Help

   36

Article VII

  

HOLDING OVER

   37

Article VIII

  

RIGHTS OF MORTGAGEE

   37

8.1

  

Definition of Mortgage

   37

8.2

  

Lease Subordinate

   37

8.3

  

Tenant Claims

   38

Article IX

  

LIMITATIONS OF LANDLORD’S LIABILITY

   38

9.1

  

Limitation

   38

9.2

  

Sale of Property

   38

9.3

  

No Personal Liability

   39

9.4

  

Limitation on Damages

   39

Article X

  

GENERAL PROVISIONS

   39

10.1

  

Landlord’s Covenant of Quiet Enjoyment; Title

   39

10.2

  

No Partnership or Joint Venture

   39

10.3

  

Brokerage

   39

10.4

  

Estoppel Certificate

   39

10.5

  

Prevailing Party

   40

10.6

  

Notice

   41

10.7

  

Recording

   41

10.8

  

Partial Invalidity

   42

10.9

  

Gender

   42

10.10

  

Bind and Inure

   42

10.11

  

Entire Agreement

   42

10.12

  

Applicable Law

   42

10.13

  

Headings

   42

10.14

  

Not An Offer

   42

10.15

  

Time Is of the Essence

   42

10.16

  

Multiple Counterparts

   42

10.17

  

Waiver of Jury Trial

   42

10.18

  

Bankruptcy

   42

10.19

  

Authority

   43

10.20

  

No Easement for Light, Air or View

   43

10.21

  

Obligations Joint and Several

   43

Article XI

  

DEVELOPMENT PARCEL PROVISIONS

   43

11.1

  

Right of First Offer

   43

11.2

  

Development Parcel Restrictions

   44

Article XII

  

DEPOSIT

   45

 

(ii)



--------------------------------------------------------------------------------

LEASE

Article I REFERENCE DATA

1.1 Subjects Referred To.

Each reference in this Lease to any of the following subjects shall be construed
to incorporate the following data.

 

DATE:    April 20, 2007 LANDLORD:    BTI 199-201 RIVERNECK, L.P., a Delaware
limited liability company TENANT:    Mercury Computer Systems Inc., a
Massachusetts corporation LAND:    Those certain parcels of land in Chelmsford,
Middlesex County, Massachusetts, as more particularly described in Exhibit A
attached hereto and made a part hereof, commonly known as and numbered 199 and
201 Riverneck Road, together with any rights appurtenant thereto. BUILDINGS:   
The existing buildings together with all fixtures and building systems located
on or in the buildings not owned by Tenant located on the Land. PREMISES:    The
Land, the Buildings and the other improvements now or hereafter located thereon.
RENTABLE AREA OF BUILDINGS:    Agreed to be 185,327 square feet COMMENCEMENT
DATE:    April 20, 2007 TERM:    Commencing on the Commencement Date and
expiring at the close of the day on April 30, 2017, as it may be extended as
provided herein BASE RENT:    Annual Base Rent for the Premises shall be
$1,945,933.50 per annum, $162,161.13 per month ($10.50 per square foot of
Rentable Area) for Lease Years one through five and $2,140,526.85 per annum,
$178,377.24 per month ($11.55 per square foot of Rentable Area) for Lease Years
six through ten.

 

1



--------------------------------------------------------------------------------

DEPOSIT    Three Million Dollars ($3,000,000.00) in the form of a letter of
credit as provided in Article 12 LEASE YEAR:    Means each period of one year
during the Term commencing on the Commencement Date or on any anniversary
thereof, or, if the Commencement Date does not fall on the first day of a
calendar month, the first Lease Year shall consist of the partial calendar month
following the Commencement Date and the succeeding twelve full calendar months,
and each succeeding Lease Year shall consist of a one-year period commencing on
the first day of the calendar month following the calendar month in which the
Commencement Date fell (provided, however, that the last Lease Year of the Lease
Term hereof shall end on the date on which the Lease Term ends) PERMITTED USES
   See Section 4.1.

1.2 Exhibits. The exhibits listed below are attached hereto and incorporated in
this Lease by reference and are to be construed as a part of this Lease:

 

Exhibit A:    Legal Description Exhibit B:    Repair Items Exhibit C:   
Tenant’s Insurance Certificates Exhibit D:    Landlord’s Insurance Certificates
Exhibit E:    Form of Subordination, Nondisturbance and Attornment Agreement
Exhibit F:    Form of Notice of Lease

Article II PREMISES AND TERM

2.1 Premises and Term. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord, subject to and with the benefit of the terms, covenants,
conditions and provisions of this Lease, the Premises hereunder for the Term,
unless sooner terminated as provided herein.

2.2 Acceptance of Premises. Tenant and Landlord acknowledge: that Landlord has
acquired the fee interest in the Premises from two (2) wholly-owned subsidiaries
of Tenant as of the date hereof; that prior to the date hereof, Tenant was and
that Tenant currently remains in

 

2



--------------------------------------------------------------------------------

possession of the Premises; that Tenant and Landlord have examined the Premises
and are familiar with the physical condition of the Premises; that Tenant is
leasing the same in “as is” condition; that the Premises were in satisfactory
condition on the Commencement Date with the exception of the items (the “Repair
Items”) listed on Exhibit B attached hereto and made a part hereof; that Tenant
shall complete the Repair Items in a commercially reasonable manner at its sole
cost and expense within the time period specified in Exhibit B; that no promise
has been made by Landlord or by Tenant to alter, remodel or improve the Premises
and no representation respecting the condition of the Premises has been made by
Landlord or by Tenant. Notwithstanding the foregoing, nothing herein is intended
to limit Tenant’s obligation to comply with all Legal Requirements applicable to
Tenant’s use, operation, or occupancy of the Premises as specified in
Section 4.4.1 below. Without in any way limiting the generality of the
foregoing, in entering into this Lease and leasing the Premises, Tenant and
Landlord hereby acknowledge that the parties have not made, do not hereby make
and will not hereafter make any representations or warranties or guarantees,
whether express or implied, with respect to the Premises or the physical
condition thereof as of the Commencement Date, including, without limitation:

(a) the quality, nature, adequacy and physical condition of the Premises; or

(b) the quality, nature, adequacy and physical condition of soils, geology and
groundwater; or

(c) the existence, quality, nature, adequacy and physical condition of utilities
servicing the Premises; or

(d) the development potential of the Premises, and the Premises’ use,
habitability, merchantability, fitness, suitability, value or adequacy for any
particular purpose; or

(e) the zoning or other legal status of the Premises or any other public or
private restrictions on the use of the Premises; or

(f) the compliance of the Premises or its operation with any applicable codes
and laws or with the restrictions of any governmental or quasi governmental
entity or of any other person or entity; or

(g) the presence of Hazardous Materials (as hereinafter defined) on, under, in
or about the Premises or the adjoining or neighboring property or the existence
of any underground tanks, containers or conduits in, on or about the Premises.
For the purposes of this Lease, “Hazardous Materials” shall mean and include
those substances defined in 42 U.S.C. Sec. 9601(14) or any related or applicable
federal, state or local statute, law, regulation, or ordinance, pollutants of
contaminants (as defined in 42 U.S.C. Sec. 9601(33), petroleum (including crude
oil or any fraction thereof), any form of natural or synthetic gas, sludge (as
defined in 42 U.S.C. Sec. 6903(26A), radioactive substances, hazardous waste (as

 

3



--------------------------------------------------------------------------------

defined in 42 U.S.C. Sec. 6903(27)) and any other hazardous wastes, hazardous
substances, contaminants or pollutants as defined or described in any of the
Environmental Laws. As used in this Lease, “Environmental Laws” means all
federal, state and local environmental laws, and any rule or regulation
promulgated thereunder and any order, standard, interim regulation, moratorium,
policy or guideline of or pertaining to any federal, state or local government,
department or agency, including but not limited to the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended
(“CERCLA”), the Superfund Amendments and Reauthorization Act of 1986 (“SARA”),
the Clean Water Act, the Clean Air Act, the Toxic Substances Control Act, the
Occupational Safety and Health Act, the Federal Insecticide, Fungicide and
Rodenticide Act, the Marine Protection, Research, and Sanctuaries Act, the
National Environmental Policy Act, the Noise Control Act, the Safe Drinking
Water Act, the Resource Conservation and Recovery Act (“RCRA”), as amended, the
Hazardous Material Transportation Act, the Refuse Act, the Uranium Mill Tailings
Radiation Control Act and the Atomic Energy Act and regulations of the Nuclear
Regulatory Agency, and all state and local counterparts or related statutes,
laws, regulations, and order and treaties of the United States; or

(h) the condition of title of the Premises; or

(i) access rights to and from the Premises; or

(j) the economics of the operation of the Premises; or

(k) the quality of any labor and materials used in any improvements on the
Premises.

2.3 Options to Extend.

(a) Provided that, at the time of each such exercise, (i) this Lease is in full
force and effect, and (ii) no Event of Default shall have occurred and be
continuing (either at the time of exercise or at the commencement of an Extended
Term) (any of which conditions described in clauses (i) and (ii) may be waived
by Landlord at any time), Tenant shall have the right and option to extend the
Term of this Lease for two (2) extended terms (each, an “Extended Term”) of five
(5) years each by giving written notice (the “Extension Notice”) to Landlord not
later than fifteen (15) months prior to the expiration date of the initial Term
or the first Extended Term, as applicable. The effective giving of an Extension
Notice shall automatically extend the Term of this Lease for the applicable
Extended Term (provided no Event of Default shall have occurred and be
continuing either on the date of the Extension Notice or at the commencement of
an Extended Term), and no instrument of renewal or extension need be executed.
Upon determination of Fair Market Rental Value (as hereinafter defined),
Landlord and Tenant shall enter into an agreement setting forth the Extended
Term, new Termination Date, new Base Rent rate and any such other terms agreed
to by Landlord and Tenant. In the event that Tenant fails timely to give an
Extension Notice to Landlord, this Lease shall automatically terminate at the
end of the Term, and Tenant shall have no further option to extend the Term of
this Lease. Each

 

4



--------------------------------------------------------------------------------

Extended Term shall commence on the day immediately succeeding the expiration
date of the Term or first Extended Term, as the case may be, and shall end on
the day immediately preceding the fifth (5th) anniversary of the first day of
such Extended Term. The Extended Terms shall be on all the terms and conditions
of this Lease, and all references in this Lease to the Term shall be deemed to
include each Extended Term, except: (i) during the second Extended Term, Tenant
shall have no further option to extend the Term, and (ii) the Base Rent for each
Extended Term shall be equal to the Fair Market Rental Value of the Premises as
of the commencement of such Extended Term, taking into account all relevant
factors, determined pursuant to paragraph (b) below.

(b) Within thirty (30) days after receiving an Extension Notice extending the
Term of this Lease pursuant to paragraph (a) above, Landlord shall provide
written notice to Tenant (the “Rent Notice”) setting forth Landlord’s good faith
estimate of the Fair Market Rental Value of the Premises for the upcoming
Extended Term based upon rents being paid by tenants entering into leases for
space similar in size, build-out and condition, amenities, build-out allowance
(or lack thereof), and term in the Interstate 495-north suburban area (Acton,
Andover, Boxborough, Carlisle, Chelmsford, Dracut, Lawrence, Littleton, Lowell,
Methuen, North Andover, Tewksbury, Tyngsborough, and Westford) (the “I-495 North
Market Area”). If Tenant disputes Landlord’s estimate of the Fair Market Rental
Value as set forth in the Rent Notice, and the parties are unable to reach
agreement thereon within thirty (30) days after the delivery of the Rent Notice
to Tenant (the “Negotiation Period”), then Tenant may elect to rescind its
election to extend the Term by written notice (the “Rescission Notice”) within
ten (10) Business Days after the expiration of the Negotiation Period (the
“Rescission Period”). In the event Tenant fails to provide Landlord with a
Rescission Notice, the Fair Market Rental Value of the Premises shall be
determined by arbitration as specified below. Within fifteen (15) Business Days
after the expiration of the Rescission Period, both parties shall (i) appoint
its own arbitrator by notifying the other party of its arbitrator, and
(ii) Landlord and Tenant shall each simultaneously submit to the other in a
sealed envelope its good faith estimate of the Fair Market Rental Value. If the
higher of such estimates is not more than one hundred five percent (105%) of the
lower of such estimates, then the Fair Market Rental Value shall be the average
of the two estimates. If either party shall fail to identify an arbitrator or
submit its sealed estimate within such fifteen (15) Business Day period after
the expiration of the Rescission Period, and such failure shall continue for an
additional ten (10) Business Days after written notice from the other party, the
Fair Market Rental Value of the Premises shall be determined by the arbitrator
appointed by the non-defaulting party. If both arbitrators shall have been so
appointed, the two arbitrators thus appointed shall, within fifteen
(15) Business Days after the date both arbitrators have been selected, appoint a
third arbitrator. If the two initial arbitrators are unable timely to agree on
the third arbitrator, then either party or its arbitrator may, on behalf of both
parties, request such appointment by the Boston office of The American
Arbitration Association, or its successor, or, on its failure, refusal or
inability to act, by a court of competent jurisdiction. Within fifteen (15) days
after the appointment of the third arbitrator, the three arbitrators shall
determine the Fair Market Rental Value of the Premises and give notice thereof
to the parties hereto, and the arbitrators’ determination shall be binding upon
the parties; provided, however, that in determining the Fair Market Rental
Value, the arbitrators shall be required to select either Landlord’s
determination of Fair Market Rental Value or Tenant’s determination of Fair
Market

 

5



--------------------------------------------------------------------------------

Rental Value, and in no event shall the arbitrators have the right (i) to
average the final determination of Fair Market Rental Value of Landlord and
Tenant, or (ii) to choose another number. All arbitrators shall be appraisers or
other qualified real estate professionals who are independent from the parties
who have had at least ten (10) years commercial real estate experience in the
I-495 North Market Area. Each party shall pay the fees of its own arbitrator,
and the fees of the third arbitrator shall be shared equally by the parties.

(c) Landlord shall have no obligation to make any improvements, decorations or
alterations to the Premises, other than Landlord’s existing obligations under
this Lease, and Tenant shall accept the Premises in their then current “as-is”
condition as of the commencement of each Extended Term.

(d) Any termination, cancellation or surrender of this Lease shall terminate the
extension options with respect to the portion of the Premises for which this
Lease is terminated, canceled or surrendered.

(e) Time shall be of the essence with respect to the exercise by Tenant of its
rights under the extension options granted in this Section 2.3.

Article III RENT; CERTAIN OPERATING COSTS; REPAIR AND MAINTENANCE

3.1 Base Rent; Additional Rent. Base Rent at the rates set forth in Section 1.1
shall be payable in advance on the first day of each calendar month during the
Term to Landlord without setoff or deduction (except as otherwise expressly
provided herein) at the address set forth herein for notices or such other
address as Landlord may thereafter specify by notice to Tenant. Base Rent for
any partial month at the beginning or end of the Term shall be pro rated. Base
Rent payable for any partial month at the beginning of the Term shall be paid on
the Commencement Date. All amounts payable by Tenant to Landlord under this
Lease other than Base Rent shall constitute “Additional Rent” and shall be paid
without setoff or deduction (except as otherwise expressly provided herein).
“Rent” shall mean Base Rent and Additional Rent. It is the intention of the
parties that, to the full extent permitted by law, Tenant’s covenant to pay Rent
shall be independent of all other covenants contained in this Lease.

3.2 Late Payments.

3.2.1 Interest. If Tenant fails to make any payment of Rent within five
(5) Business Days following the date due more than once in any twelve (12) month
period, then at Landlord’s option, in addition to all other rights and remedies
of Landlord, Tenant shall pay upon demand to Landlord as Additional Rent
interest thereon at an annual rate equal to the so-called “Prime Rate” in effect
at Bank of America (or its successor) from time to time plus two percent
(2%) (the “Default Rate”).

3.2.2 Late Charge. In addition to any interest due on overdue Rent pursuant to
Subsection 3.2.1, if any payment of Base Rent or regularly scheduled payment of
Additional Rent is not paid within five (5) Business Days after the date due
more than once in any twelve (12) month period, such late payment shall be
subject to a charge equal to two percent (2%) of such late payment.

 

6



--------------------------------------------------------------------------------

3.3 Real Estate Taxes.

3.3.1 Tax Year and Taxes. “Tax Year” shall mean a twelve-month period commencing
on July 1 and falling wholly or partially within the Term, and “Taxes” shall
mean all ad valorem real estate taxes, assessments (special or otherwise),
levies, fees and all other government levies, exactions and charges of every
kind and nature, general and special, ordinary and extraordinary, foreseen and
unforeseen, which are, at any time prior to or during the Term, imposed or
levied upon or assessed against the Premises as it may be constituted from time
to time or any portion thereof, including any penalties and interest charged as
a result of Tenant’s failure to pay Taxes on a timely basis, but the amount of
special taxes or special assessments included in Taxes shall be limited to the
amount of the installment (plus any interest, other than penalty interest,
payable thereon) of such special tax or special assessment required to be paid
during the year in respect of which such Taxes are being determined (Landlord
hereby agreeing to elect to pay any such assessments over the maximum period of
time allowed by law). There shall be excluded from Taxes all income, estate,
succession, exercise, inheritance and transfer taxes of Landlord; provided,
however, that if at any time during the Term the present system of ad valorem
taxation of real property shall be changed so that a capital levy, franchise,
income, profits, sales, rental, use and occupancy, or other tax or charge shall
(a) in whole or in part be substituted for such ad valorem tax or (b) be imposed
solely on or with respect to real property or the income generated thereby, and,
in either case, be levied against, or be payable by, Landlord with respect to
the Premises or any portion thereof, such tax or charge shall be included in the
term “Taxes” for the purposes of this Article. Tenant shall pay directly to the
authority charged with collection thereof all Taxes prior to the date such Taxes
would become delinquent. Landlord agrees to endeavor to deliver copies of all
tax bills to Tenant as soon as possible upon receipt, and shall deliver such
copies to Tenant within ten (10) days of Landlord’s receipt of such tax bills.

3.3.2 Failure to Pay. In the event Tenant fails to pay Taxes on a timely basis
more than once during the Term of this Lease, and except to the extent that any
such failure to timely pay Taxes arises due to Landlord’s failure to timely
forward any tax bills to Tenant, or if Tenant fails to make any payment of
overdue Taxes within ten (10) days after having received written notice from
Landlord that such Taxes are overdue, Landlord may thereafter elect, in its sole
discretion, to collect from Tenant on a monthly basis any amounts due for Taxes
and pay such amounts. Upon notice from Landlord thereof, and on the first day of
each month of the Term thereafter, Tenant covenants and agrees to deposit with
Landlord’s managing agent (or such other party as Landlord may hereafter
designate in writing from time to time) (“Escrow Agent”) at the same place it
pays Rent a sum equal to one-twelfth of the total Taxes for the last
ascertainable year (which amount so deposited shall change as the amount of
Taxes for the last ascertainable year changes) on the Premises unless said taxes
are based upon assessments which exclude the improvements or any part thereof,
in which event the amount of such deposits shall be based upon Landlord’s
reasonable estimate as to the amount of Taxes to be levied and assessed. Such
deposits are to be held by Escrow Agent without any allowance of interest and
are to be used for the payment of Taxes on the Premises which accrue during the
Term when

 

7



--------------------------------------------------------------------------------

they become due. If the funds so deposited are insufficient to pay any such
Taxes for any year (including all or a portion of the last Lease Year of the
Term) when the same shall become due and payable, Tenant shall, within ten
(10) days after receipt of demand therefor from Landlord, deposit with Escrow
Agent such additional funds as may be necessary to pay such Taxes in full.
Without limitation of any other obligations of Tenant which survive the end of
the Term, the obligation of Tenant to pay Taxes as stated aforesaid shall
survive the expiration of the Term. If the funds so deposited exceed the amount
required to pay such Taxes for any year, the excess shall be applied toward a
subsequent deposit or deposits due from Tenant or at the end of the Term
refunded to Tenant after payment of all Taxes which accrued during the Term have
been paid.

3.3.3 Evidence of Payment. In the event Tenant is not required to make deposits
with Managing Agent in accordance with Subsection 3.3.2 hereinabove, Tenant
shall provide Landlord evidence that such Taxes have been paid on or before
thirty (30) days after the same are due and payable.

3.3.4 Abatement. If Tenant shall deem itself aggrieved by any such tax or charge
and shall elect to contest the payment thereof, Tenant, at its sole cost and
expense, shall be entitled to seek an abatement from time to time of such Taxes
and Landlord shall, upon Tenant’s written request, reasonably cooperate with
Tenant in connection therewith, provided that Tenant shall reimburse Landlord
for its out of pocket costs therefor. If Tenant files an abatement application,
Tenant shall (i) promptly provide a copy thereof to Landlord, (ii) diligently
pursue such application, (iii) keep Landlord informed of the status thereof in
writing, (iv) with respect to claims relating to a Tax Year which falls entirely
or partially within the last three (3) Lease Years of the Term, not settle any
such claim thereof without the prior, written approval of Landlord (which may be
withheld in Landlord’s sole but reasonable discretion, provided that Landlord
shall not withhold consent if the settlement does not establish the amount of
Taxes for any period of time subsequent to the expiration of the Term of the
Lease), and (v) not dismiss such claim (other than in connection with a
settlement which must first be approved by Landlord where required under the
preceding clause) without first giving Landlord at least thirty (30) days’ prior
written notice and opportunity to assume the prosecution of such claim. Landlord
shall have the right at its own cost and expense to file an application for
abatement of Taxes only if either (a) at least thirty (30) days prior to the
last day for filing an application for abatement of real estate or personal
property taxes for any year, Landlord shall give Tenant notice that it desires
to file an application for abatement and at least ten (10) days prior to the
last day for filing such application Tenant has not given Landlord notice that
it shall file such application, or (b) the abatement relates to a Tax Year that
falls entirely or partially within or after the one (1) year period immediately
preceding the expiration of the Term of the Lease and Tenant has not furnished a
timely and effective Extension Notice. Both Landlord and Tenant shall reasonably
cooperate with the moving party in prosecuting any abatement. Any Taxes that are
refunded, reimbursed or abated for any Tax Year shall belong to Tenant, provided
that in no event shall Tenant be entitled to receive more than the payments made
by Tenant on account of Taxes for such Tax Year. If Landlord receives any
refund, reimbursement or abatement of Taxes or sum in lieu thereof with respect
to any Tax Year, then Landlord shall pay all such funds to Tenant after
deducting from the balance thereof Landlord’s reasonable out-of-pocket fees for

 

8



--------------------------------------------------------------------------------

consultants and attorneys and all other reasonable out-of-pocket costs incurred
by Landlord in obtaining such refund, reimbursement or abatement.

3.4 Landlord’s Operating Costs. “Landlord’s Operating Costs” shall mean the
costs and expenses incurred by Landlord in accordance with sound management
practice in connection with the management, maintenance, repair, replacement and
operation of the Premises, including, without limitation, amounts paid or
incurred for:

(1) Maintaining, repairing and or replacing the roof and structural elements of
the Buildings and otherwise performing obligations under Subsections 3.8.1 or
3.8.2;

(2) Premiums for insurance required or permitted to be carried by Landlord
hereunder (including, without limitation, all-risk commercial property, rental
value, and liability insurance), and permitted deductible amounts thereunder,
but subject to the limitations specified in Subsection 3.6.2;

(3) a management fee to a property manager (“Manager”) not in excess of three
percent (3%) of gross income from the Premises, it being agreed that management
may be provided by Landlord, or an affiliate thereof; provided, however, that
any fees paid to Landlord or its affiliate who is engaged as the Manager do not
exceed commercially reasonable amounts charged for management of comparable
facilities; and

(4) payments under service contracts for any of the foregoing.

If Landlord installs a new or replacement capital item (i) in order to comply
with a legal requirement or interpretation thereof first arising after the date
of this Lease, or (ii) for the purposes of reducing Landlord’s Operating Costs,
or (iii) in compliance with Landlord’s obligations under Section 3.8, the cost
thereof as reasonably amortized by Landlord over the useful life of the item
(provided that the cost of any replacement of the Trane unit on the roof of
building #199 within the first five (5) Lease Years shall be amortized over the
balance of the remaining portion of the Term) together with interest at the rate
of interest actually charged to Landlord for borrowing funds to finance such
item, (or the prevailing market interest rate Landlord reasonably determines
would have been charged if Landlord does not finance such item) on the
unamortized amount, shall be included in Landlord’s Operating Costs, except that
the amortized amount of any capital expense for the purpose of reducing
Landlord’s Operating Costs shall be limited by the amount of actual savings
achieved each year. If Landlord leases any items of capital equipment which is
intended to reduce expenses which would otherwise be included in Landlord’s
Operating Costs, or is for the purpose of complying with a legal requirement or
interpretation thereof first arising after the date of this Lease, then the
rentals and other costs paid pursuant to such leasing shall be included in
Landlord’s Operating Costs for the year in which they were incurred, except that
the rentals and other costs incurred for the purpose of reducing Landlord’s
Operating Costs shall be limited by the amount of actual savings achieved each
year.

 

9



--------------------------------------------------------------------------------

Landlord’s Operating Costs shall exclude the following:

(1) Taxes;

(2) the interest and amortization on mortgages for the Buildings and the
Landlord or leasehold interests therein;

(3) ground rent; depreciation on the Buildings or equipment or systems therein;

(4) costs in connection with leasing, releasing, or subleasing space at the
Buildings (including but not limited to legal fees and brokerage commissions);

(5) costs incurred in connection with the sale, financing or refinancing of the
Buildings and/or the Land;

(6) the cost of repairs or other work to the extent Landlord has the right to be
reimbursed by insurance or condemnation proceeds or by any other third party or
any tenant (including Tenant);

(7) costs incurred in enforcing leases against other tenants;

(8) the cost of special services rendered to tenants (including Tenant) for
which a special charge is made.

(9) Salaries or benefits for Landlord’s executives and employees above the level
of building manager;

(10) Capital expenditures except as expressly provided above;

(11) Advertising and promotional expenditures;

(12) Bad debt loss, rent loss, or reserves of any kind;

(13) Costs of fines or penalties incurred by Landlord due to violations of or
non-compliance with any applicable legal requirements, unless such violation or
non-compliance was caused by Tenant;

(14) Costs incurred in the removal, abatement or other treatment of underground
storage tanks or Hazardous Materials present in the Buildings or on the
Premises;

(15) Costs associated with the operation of the business of the entity which
constitutes Landlord as the same are distinguished from the costs of operation
of the Buildings, including, without limitation, accounting and legal expenses,
costs of selling, syndicating, financing, mortgaging or hypothecating Landlord’s
interest in the Buildings, costs of any disputes between Landlord and its
employees, or building managers;

(16) Landlord’s general overhead and administrative expenses; and

 

10



--------------------------------------------------------------------------------

(17) Expenses for any item or service which Tenant pays in full directly to a
third party or separately pays in full to Landlord.

3.5 Payment of Landlord’s Operating Costs. Tenant shall pay to Landlord, as
Additional Rent, all of Landlord’s Operating Costs attributable to the Term of
this Lease, as set forth herein. With respect to each calendar year or fraction
thereof during the Term, Tenant shall pay, as Additional Rent, on the first day
of each month of such calendar year and each ensuing calendar year thereafter,
estimated monthly payments (hereafter, “Estimated Monthly Expense Payments”) of
Landlord’s Operating Costs for which Tenant will be liable, equal to 1/12th of
Landlord’s estimate of Landlord’s Operating Costs for the respective calendar
year. The Estimated Monthly Expense Payment during the first calendar year of
the Lease Term shall be equal to $4,578.70, with the first Estimated Monthly
Expense Payment due on the Commencement Date. Within one hundred twenty
(120) days after the end of each calendar year ending during the Term and after
Lease termination, Landlord shall render a statement (“Landlord’s Statement”) in
reasonable detail in accordance with generally accepted accounting practices and
in form reasonably acceptable to Tenant, showing for the preceding calendar year
or fraction thereof, as the case may be, Landlord’s Operating Costs. The
calculation of Landlord’s Operating Costs reflected in the Landlord’s Statement
shall be binding upon Landlord. Tenant shall pay an appropriate additional
payment (or credit by Landlord against Tenant’s future payments of Landlord’s
Operating Costs or, if at expiration of the Term, promptly refunded to Tenant)
reconciling the Estimated Monthly Expense Payments collected during the
preceding calendar year with the actual outlay of Landlord’s Operating Costs
within thirty (30) days after Landlord’s Statement is delivered to Tenant.
Landlord may reasonably adjust the Estimated Monthly Expense Payments from time
to time and at any time during a calendar year, and Tenant shall pay, as
Additional Rent, on the first day of each month following receipt of Landlord’s
written notice thereof (provided it receives at least thirty (30) days’ advance
notice), the adjusted Estimated Monthly Expense Payment.

Landlord agrees to make its books and records relating to Landlord’s Operating
Costs available for examination during normal business hours upon reasonable
notice by Tenant and its representatives; provided that any such examination
shall be at Tenant’s sole cost and expense and shall be conducted with respect
to any particular fiscal year pursuant to a notice sent by Tenant not later than
sixty (60) days following delivery of Landlord’s Statement with respect to such
fiscal year; provided further, that if the examination discloses an overcharge
to Tenant, Landlord shall promptly rebate the same to Tenant, and, if the
overcharge exceeds five percent (5%), with interest at the Default Rate. If
Tenant fails to notify Landlord of its desire to conduct such an examination
within such sixty (60) day period or after such notice, fails to commence an
audit within an additional period of sixty (60) days, then the calculation of
Landlord’s Operating Costs reflected in the Landlord’s Statement shall be final
and conclusive for all purposes and Tenant shall be deemed to have waived any
rights under this Lease, at law or in equity, to contest the same. Tenant agrees
to use commercially reasonable efforts to complete any audit within ninety
(90) days after having commenced the audit, and in any event will complete the
same within one hundred twenty (120) days after commencement provided that
Tenant shall have been given reasonable access to Landlord’s books and records
during such time period. Also, if the examination discloses a discrepancy which
the parties agree (or a court of competent jurisdiction determines) involves an

 

11



--------------------------------------------------------------------------------

overcharge to Tenant of more than five (5%) percent, Landlord shall pay the
reasonable expenses incurred by Tenant for such audit. Tenant’s audit shall be
conducted by a Certified Public Accountant whose compensation is not contingent
upon the results of Tenant’s audit or the amount of any refund received by
Tenant, and who is not affiliated with Tenant, except to the extent that such
accountant has been engaged by Tenant to conduct Tenant’s audit or is an
employee of Tenant. A complete copy of any report delivered to Tenant by the
auditor concerning the results of Tenant’s audit shall be delivered to Landlord
within thirty (30) days after Tenant’s receipt of such report.

3.6 Insurance.

3.6.1 Tenant’s Insurance. Tenant shall maintain in full force from the
Commencement Date and thereafter throughout the Term the following types of
insurance:

(a) Commercial general liability insurance under which Tenant is the named
insured and Landlord and any Mortgagee (as defined in Section 8.1 below)
(provided that Landlord has identified such Mortgagee by notice to Tenant) are
named as additional insureds with respect to their vicarious liability for
covered claims arising from Tenant’s use or occupancy of the Premises, and under
which the insurer provides a contractual liability endorsement, and such
coverage shall be written on an occurrence basis, with a minimum combined single
limit of liability (alone or in combination with excess or umbrella liability
coverage) of not less than Five Million Dollars ($5,000,000.00);

(b) Commercial property insurance, including sprinkler leakages, vandalism, and
malicious mischief and plate glass damage covering all the items specified as
Tenant’s property and all other property of every description including
stock-in-trade, furniture, fittings, installations, alterations and additions,
partitions and fixtures or anything in the nature of a leasehold improvement
made or installed by or on behalf of the Tenant (but only to the extent said
alterations, additions, partitions, fixtures or leasehold improvements are
required to be removed by Tenant at the expiration or sooner termination of this
Lease in accordance with the provisions herein) in an amount of not less than
one hundred percent (100%) of the full replacement cost thereof as shall from
time to time be determined by Tenant in form satisfactory to Landlord in its
reasonable discretion;

(c) Worker’s compensation and occupational disease insurance with statutory
limits, provided that Tenant may self-insure for such purposes to the extent
permitted by Legal Requirements; and

(d) Loss of use insurance which shall insure the Landlord against loss of use of
the Premises due to fire or other hazards, however caused; and

(e) any other form or forms of insurance as Landlord may reasonably require from
time to time (other than insurance that Landlord is required to maintain) in
amounts and for insurable risks (on commercially reasonable terms)

 

12



--------------------------------------------------------------------------------

against which a prudent tenant would protect itself to the extent landlords of
comparable buildings in the I-495 North Market Area require their tenants to
carry such other form(s) of insurance.

In addition, during the performance of any construction by Tenant on the
Premises, in addition to the above coverage required to be maintained by Tenant,
Tenant shall cause the general contractor performing the work under any contract
costing in excess of One Hundred Thousand Dollars ($100,000.00) to carry:
(a) Workers’ compensation and occupational disease insurance in statutory
amounts; (b) employer’s liability insurance with a limit of not less than One
Million Dollars ($1,000,000.00); (c) commercial general liability insurance,
including personal injury and property damage, on an occurrence basis in the
amount of a combined single limit of not less than One Million Dollars
($1,000,000.00) for each occurrence; and (d) all risk installation floater
insurance (on the complete value/full coverage form) to protect Landlord’s
interest and that of Tenant, contractors and subcontractors during the course of
the construction, with limits of not less than the total replacement cost of the
completed improvements under construction. Such contractor insurance policies
shall be endorsed to include Landlord and any Mortgagee (provided that Landlord
has identified such Mortgagee by notice to Tenant) as additional insureds.

Each policy of insurance required under this Subsection 3.6.1 shall be issued by
companies acceptable to Landlord in the Landlord’s reasonable discretion and
licensed to do business in the Commonwealth of Massachusetts, and shall be
noncancellable with respect to Landlord and any Mortgagee (provided that
Landlord has identified such Mortgagee by notice to Tenant), without thirty
(30) days’ prior notice to Landlord and such Mortgagee. Tenant shall, following
Landlord’s written request therefor, deliver to Landlord and any Mortgagee
(provided that Landlord has identified such Mortgagee by notice to Tenant)
certificate(s) of insurance evidencing the coverage required hereunder. Landlord
acknowledges and agrees that the insurance coverages reflected in the Tenant’s
Certificates of Insurance attached hereto as Exhibit C are in compliance with
the requirements of this Lease as of the Commencement Date. Notwithstanding
anything to the contrary hereinabove contained, Tenant may, at its option,
include any of the insurance coverage hereinabove set forth in general or
blanket policies of insurance, and the coverage afforded may be effected by any
combination of basic, excess or umbrella coverage; provided that as to property
insurance, any blanket policy shall include an agreed amount clause or its
equivalent. Any insurance policy which Tenant is required to maintain under this
Lease may have a maximum deductible of no more than $100,000.00. Tenant will be
responsible to bear the deductible portion of any claims or losses.

3.6.2 Landlord’s Insurance. Landlord shall purchase, as part of Landlord’s
Operating Costs, and keep in force during the Term, the following insurance with
insurance companies licensed or authorized to do business in the State of
Massachusetts:

(a) An insurance policy or policies of Special Form (all risk) coverage,
covering loss or damage to 100% of the replacement cost of the Buildings (which

 

13



--------------------------------------------------------------------------------

is agreed to be $34,099,248 as of the Commencement Date), not including any of
Tenant’s property or the contents of the Buildings for which Landlord has no
responsibility, with a deductible not in excess of $100,000 and with no penalty
for unintentional underinsuring (no co-insurance or margin clause), which policy
shall include an agreed upon value endorsement and coverages for contingent
liability from the operation of building laws, demolition costs and increased
costs of construction;

(b) Commercial General Liability Insurance pertaining to the Premises, and
bodily injuries, death and property damage arising or occurring therein on an
occurrence form including premises, operations, products/completed operations,
hazards and contractual coverage with limits of no less than $5,000,000 per
occurrence, $10,000,000 General Aggregate and $10,000,000 Completed Operations
Aggregate and with a deductible not in excess of $100,000;

(c) Boiler and machinery insurance and equipment breakdown insurance covering
the Building systems;

(d) Such other insurance in such amounts and with such policy provisions as may
be reasonably required by Landlord’s institutional lender from time to time; and

(e) Such other insurance in such amount, and with such policy provisions as may
be reasonably required of a prudent owner of the Premises.

Notwithstanding anything to the contrary in this Lease, including without
limitation Section 3.4, Subsection 3.6.1 or this Subsection 3.6.2, Landlord
acknowledges and agrees that (i) Tenant shall not be required to carry
environmental pollution liability insurance, nor shall Tenant be required to pay
the premiums of such insurance coverage as part of Landlord’s Operating Costs if
such coverage is maintained by Landlord, (ii) Tenant shall not be required to
carry (or pay the premiums as part of Landlord’s Operating Costs for) loss of
“rental value” insurance for any amount in excess of the aggregate sum of Base
Rent and Additional Rent due under the Lease for a period of twelve (12) months,
and (iii) Tenant shall not be required to maintain any other property insurance
coverage against any risk that is adequately covered by insurance that is
maintained by Landlord at Tenant’s expense as part of Landlord’s Operating
Costs.

As of the Commencement Date, all insurance coverages being carried by Landlord
pursuant to the requirements of this Subsection 3.6.2 are evidenced by the
Certificates of Insurance attached hereto as Exhibit D. With respect to any
insurance policy the premium of which is being paid for by Tenant as part of
Landlord’s Operating Costs, upon Tenant’s written request Landlord shall deliver
a Certificate of Insurance to Tenant.

 

14



--------------------------------------------------------------------------------

For purposes of Tenant’s payment of Additional Rent, to the extent Landlord pays
insurance premiums less frequently than monthly, the cost of the same shall be
calculated separately from the other Landlord’s Operating Costs, and Tenant
shall have the option to either (i) pay the portion of Landlord’s Operating
Costs attributable to such insurance premiums as part of the Estimated Monthly
Expense Payments in accordance with Section 3.5 or (ii) pay the portion of
Landlord’s Operating Costs attributable to such insurance premiums on the later
of five (5) Business Days after receipt of an invoice from Landlord or fifteen
(15) Business Days prior to the date Landlord is obligated to pay the same to
the insurance company as specified in a notice from Landlord to Tenant.

3.6.3 Waiver of Subrogation. All insurance which is carried by either party with
respect to the Premises, whether or not required, shall include provisions which
deny to the insurer acquisition by subrogation of rights of recovery against the
other party to the extent such rights have been waived by the insured party
prior to the occurrence of loss or injury, insofar as, and to the extent that
such provisions may be effective without making it impossible to obtain
insurance coverage from responsible companies qualified to do business in the
Commonwealth of Massachusetts (but if extra premium results therefrom, the other
party shall reimburse the insuring party therefor, on demand). Each party shall
be entitled to have certificates of any policies containing such provisions.
Each party hereby waives all rights of recovery against the other for loss or
injury against which the waiving party is protected by insurance containing said
provisions, reserving, however, any rights with respect to any excess of loss or
injury over the amount recovered by such insurance.

3.7 Utilities and Other Services. Tenant shall pay or cause to be paid directly
to the proper authorities charged with the collection thereof all charges for
any utilities or services separately metered to Tenant used or consumed on the
Premises. Tenant shall install separate meters to measure Tenant’s use and
consumption of any utility (including electricity) furnished to each Building
but which is not separately metered to such Building by the applicable utility
as of the Commencement Date, at Tenant’s sole cost and expense. At Landlord’s
request, Tenant shall provide evidence of payment of utility services. Landlord
shall have the right to pay such utility costs if Tenant fails to pay such
charges and Landlord shall have the right to recover from Tenant as Additional
Rent any amounts paid therefor.

3.8 Repair and Maintenance.

3.8.1 Tenant Repairs and Maintenance. Subject to Landlord’s obligations in
Subsection 3.8.2 below, Tenant shall throughout the Term, in compliance with all
laws, keep and maintain the Premises, including, without limitation, (i) the
building systems, including HVAC, back-up generators and roof-top units,
elevators, boilers, the plumbing, sprinkler, electrical and mechanical lines and
equipment associated therewith, each to the extent located within or attached to
the Buildings; (ii) utility and trunk lines, tanks and transformers, each to the
extent located within, attached to, or on the roof of the Buildings;
(iii) improvements to the Land outside of the Buildings, including detention
basins, ditches, shrubbery, landscaping and fencing; (iv) the parking areas and
the access drive; (v) HVAC systems, trash compactors, and the two emergency
generators and the associated oil fuel tank, and all connecting piping,
electrical conduits, controls, and other related equipment located outside of
the Buildings; (vi) the

 

15



--------------------------------------------------------------------------------

underground conduits connecting the Buildings and containing telephone,
communications and control wiring, security and other computer wiring; and
(viii) the existing mechanical screen support frame and metal screen panels on
the Building at 199 Riverneck Road, in at least as good order, condition and
repair as they are in on the Commencement Date or as improved during the Term,
excepting only (x) reasonable wear and tear, (y) damage by fire or other
casualty or taking by condemnation or eminent domain, and (z) damage caused by
Landlord or its agents, contractors or employees. Tenant shall contract for
regular maintenance of the HVAC with a professional service provider reasonably
acceptable to Landlord and shall keep records of the performance of all
scheduled maintenance of the HVAC systems and shall provide copies thereof to
Landlord from time to time upon request by Landlord. Landlord agrees to make
available to Tenant the benefit of any warranties and guaranties in favor of
Landlord of any part of the Premises that Tenant is responsible to repair. In
the event that a capital replacement of any portion of any of the Building
Systems is reasonably necessary as determined by Landlord and Tenant,
notwithstanding anything to the contrary anywhere in this Lease, including
without limitation the foregoing provisions of this Subsection 3.8.1 or
Subsection 3.8.2, Landlord and not Tenant shall cause such replacement to be
performed, and the amortized costs incurred by Landlord with respect to such
capital replacement shall constitute a Landlord’s Operating Cost and shall be
reimbursed by Tenant in accordance with the provisions of Sections 3.4 and 3.5
above. Landlord shall have the right upon reasonable prior notice to review any
repair and maintenance reports maintained by Tenant concerning any repair,
replacement and maintenance activities performed at the Premises by Tenant.
Tenant agrees to furnish to Landlord repair and maintenance reports, in
reasonable detail, indicating the material items of repair, replacement (other
than Landlord capital replacements) and maintenance performed at the Premises on
a semi-annual basis (on or before August 15 with respect to activities performed
during the preceding period from January 1 through June 30 and on or before
February 15 with respect to activities performed during the preceding period
from July 1- December 31).

3.8.2 Landlord Repairs and Maintenance. Subject to Tenant’s obligations set
forth in Subsection 3.8.1 above, Landlord shall maintain, repair and replace, as
necessary, and keep in at least as good order, condition and repair as they are
in on the Commencement Date or as improved during the Term, the bearing walls,
roof, exterior walls, exterior glass, support beams and columns, foundation,
window frames and floor slabs of the Buildings (collectively, the “Structure”)
as well as any portion of the following systems, to the extent located outside
of the Buildings but on the Premises: plumbing, sprinkler, electrical and
mechanical lines and equipment associated therewith and utility and trunk lines,
provided that Landlord shall not be obligated to maintain or repair any tanks,
transformers, HVAC units, back-up generators or roof-top building systems units
and any equipment installed by Tenant for the purpose of supporting Tenant’s
light manufacturing operations, as opposed to the functioning of the Buildings
for other Permitted Uses. Landlord shall in no event be responsible to Tenant
for the repair of any condition on the Premises caused by any act or neglect of
Tenant.

3.8.3 Tenant’s Right to Self-Help. If Tenant shall have given written notice to
Landlord, and any ground lessor or mortgagee of whose identity Tenant shall have
been given notice, of Landlord’s obligation to perform maintenance, repairs or
replacements for which Landlord is responsible under this Lease, and Landlord
shall have failed to commence

 

16



--------------------------------------------------------------------------------

performance of the same within thirty (30) days following Tenant’s notice as
aforesaid, or such shorter period as may be necessary in case of emergency,
Tenant may (but shall not be obligated to) perform such maintenance, repairs or
replacements, and Landlord shall reimburse the Tenant for the reasonable cost
thereof no later than thirty (30) days after receipt of Tenant’s invoice
therefor (if not paid by Landlord within said thirty days, together with
interest at the Default Rate, from the expiration of such thirty (30) day period
until paid). If Landlord has timely commenced the performance of such
maintenance, repairs, or replacements but fails to continue diligently to
complete the same, except to the extent caused by External Causes (as defined
herein), Tenant shall have the aforesaid right to self-help if Landlord does not
cure its failure within such time. As used in this Lease, “External Causes”
means any of the following: Acts of God, war, civil commotion, fire, flood or
other casualty, strikes or other extraordinary labor difficulties, shortages of
labor or materials or equipment in the ordinary course of trade, government
order or regulations or other cause not reasonably within the control of the
party in question, and not due to the fault or neglect of such party, excluding,
however, inability to pay obligations as they become due.

Article IV TENANT’S ADDITIONAL COVENANTS

4.1 Permitted Use. Tenant agrees to use the Premises only for general office
use, for light manufacturing and assembly, product storage and distribution as
an accessory use in connection with general office use, and light manufacturing
and assembly, and all other lawful uses accessory to the foregoing primary uses,
including without limitation a cafeteria serving Tenant’s employees, guests and
invitees (the “Permitted Uses”). Tenant shall have the right to use the Premises
for storage trailers and movable containers (provided that such trailers and
containers (i) do not impermissibly encroach, either entirely or partially, on
land that is adjacent to the Premises, (ii) are not visible from the main
entrance of either of the Buildings and (iii) are not located in such a manner
as to cause the number of parking spaces at the Premises to fall below the
minimum number of parking spaces that are required to be provided at the
Premises in order to comply with any applicable Legal Requirements) and to
install other equipment and perform improvements on and to the Premises from
time to time in compliance with all applicable laws and the terms and conditions
of this Lease. Tenant shall not use or occupy the Premises for any other purpose
without the prior written consent of the Landlord, which shall not be
unreasonably withheld or delayed.

4.2 Prohibited Uses. Tenant shall not use the Premises or allow the Premises to
be used (a) for any illegal or immoral purpose; (b) so as to create waste, or
constitute a private or public nuisance; (c) in violation of any restrictions of
record as of the date hereof; (d) in violation of any Legal Requirements;
(e) for offices of any agency or bureau of the United States or any State or
political subdivision thereof, provided that Tenant shall be permitted to allow
governmental officials to use desk space at the Premises from time to time in
Tenant’s usual course of business; (f) for offices or agencies of any foreign
government or political subdivision thereof; (g) for offices of any health care
professionals; (h) for school facilities which are not ancillary to corporate,
executive or professional office use; (i) for retail or restaurant uses other
than a cafeteria serving Tenant’s employees, guests and invitees; and (j) for
radio and/or television stations. Tenant shall not place any loads upon the
floors, walls, or ceiling which

 

17



--------------------------------------------------------------------------------

endanger the structure, or place any harmful fluids or other materials in the
drainage system of the Buildings, or overload existing electrical or other
mechanical systems. No waste materials or refuse shall be dumped upon or
permitted to remain outside of the Premises except in trash containers placed
inside exterior enclosures designated by Landlord for that purpose.

4.3 Hazardous Materials.

4.3.1 Hazardous Materials. Tenant agrees not to generate, store or use any
Hazardous Materials on or about the Premises, except those used by Tenant in
connection with the Permitted Uses and janitorial services, in both cases
limited to such Hazardous Materials in such amounts as are customarily used in
connection with the Permitted Uses and for janitorial service provided to the
Permitted Uses, in all cases in compliance with any and all applicable
Environmental Laws (also as hereinafter defined); provided, however, that no
Hazardous Materials shall be used in connection with light manufacturing that
are not also customarily used in connection with the Permitted Uses other than
light manufacturing. Tenant agrees not to dispose of Hazardous Materials (a) on
the Premises or (b) from the Premises to any other location except a properly
approved disposal facility and then only in compliance with any and all
Environmental Laws regulating such activity, nor permit any occupant of the
Premises to do so. In accordance with Section 4.5 below, Tenant shall indemnify,
defend, and hold harmless Landlord, and the holder of any mortgage on the
Premises or any larger parcel of land of which the Premises may be a part, from
and against any claim, cost, expense, liability, obligation or damage,
including, without limitation, attorney’s fees and the cost of litigation,
arising from or relating to the use of Hazardous Materials or breach by Tenant
or anyone claiming by, through or under Tenant of the provisions of this
Subsection 4.3.1, and shall immediately discharge or cause to be discharged any
lien imposed upon the Premises or any larger parcel of land of which the
Premises may be a part in connection with any such claim. The provisions of this
Subsection 4.3.1 shall survive the expiration or earlier termination of this
Lease.

4.3.2 Tenant’s Obligation to Remediate. In compliance with applicable
Environmental Laws, Tenant shall investigate, assess, monitor and remediate, at
Tenant’s sole cost and expense, any release of Hazardous Materials requiring
Response Action (as defined in 310 CMR 40.0000) under any Environmental Law,
which arises out of Tenant’s use, operation, or occupancy of the Premises during
the Term (a “Tenant’s Release”). Tenant shall make available to Landlord copies
of drafts of any submittals to governmental authorities in connection with any
remediation of a Tenant’s Release for Landlord’s approval at least ten
(10) Business Days prior to such submittal. Tenant shall be solely responsible
for and sign any manifests or other documents as the waste generator for any
Hazardous Materials it disposes of or sends off site or otherwise arising from a
Tenant’s Release. The remediation of any Tenant’s Release shall be carried out
in accordance with the applicable provisions of the Massachusetts Contingency
Plan (310 CMR 40.0000) and any other Environmental Laws governing such
remediation activity. This indemnity shall survive the Term and shall be subject
to the provisions of Section 4.5.

4.3.3 Landlord’s Indemnity. Landlord shall indemnify, defend upon demand with
counsel reasonably acceptable to Tenant, and hold Tenant harmless from and
against, any

 

18



--------------------------------------------------------------------------------

liabilities, losses, claims, damages, interest, penalties, fines, attorneys’
fees, experts’ fees, court costs, remediation costs, and other expenses which
result from any the use, storage, handling, treatment, transportation, release
or disposal of Hazardous Materials in, on or about the Premises by Landlord
Responsible Parties, as well as any violation of the Environmental Laws by
Landlord Responsible Parties.

4.4 Compliance with Legal and Insurance Requirements.

4.4.1 Compliance with Legal Requirements. Tenant, at Tenant’s cost and expense,
agrees to comply with all Legal Requirements applicable to Tenant’s use,
operation, or occupancy of the Premises or any Alterations made by or on behalf
of Tenant, and to provide Landlord with a copy of any notice alleging violation
of any such Legal Requirement given to Tenant by any governmental authority or
third party; except that Tenant may defer compliance so long as the validity of
any such Legal Requirement shall be contested by Tenant in good faith and by
appropriate legal proceedings, if such contest would not subject Landlord to any
possible civil or criminal penalties and such contest would not place Landlord
in default under any Mortgage applicable to the Premises, and if Tenant first
gives Landlord appropriate assurance in Landlord’s reasonable judgment against
any damage, loss, cost or expense on account thereof. If any present or future
Legal Requirement requires any licenses or permits for Tenant’s particular use,
operation, and occupancy of the Premises, including without limitation any
required licenses or permits for the storage of inflammables and/or the presence
of storage trailers and/or movable containers at the Premises, Tenant will
obtain and maintain such licenses and permits at Tenant’s own expense, and, upon
Landlord’s request, will promptly provide copies to Landlord of all such
licenses and permits. If any Legal Requirement requires any Alterations to the
Premises for Tenant’s particular use or operation of the Premises that would not
generally be required for the Permitted Uses, Tenant shall make all such
Alterations at its sole cost and expense and in compliance with the terms
hereof. If any Legal Requirement requires any Alterations to the Premises that
would generally be required for the Permitted Uses, such Alterations shall be
the responsibility of Landlord to perform (with the costs thereof being included
as Landlord’s Operating Costs and passed through to the Tenant to the extent
provided for in Section 3.4). Notwithstanding anything to the contrary anywhere
in this Lease, and except for any Repair Items, Tenant shall not be obligated to
undertake any Alterations, or to pay the amortized portion of the costs thereof
as part of Landlord’s Operating Costs to the extent provided for in Section 3.4,
that are required or alleged to be required due to the violation of a Legal
Requirement in effect and applicable to the Premises prior to or as of the
Commencement Date in the absence of an order or citation requiring said
Alterations issued by a governmental official or judicial body having
jurisdiction to require such Alterations; provided that Tenant may defer
compliance with said order or citation so long as the validity of any such order
or citation shall be contested by Tenant in good faith and by appropriate legal
proceedings, if such contest would not subject Landlord to any possible civil or
criminal penalties and such contest would not place Landlord in default under
any Mortgage applicable to the Premises, and if Tenant first gives Landlord
appropriate assurance in Landlord’s reasonable judgment against any damage,
loss, cost or expense on account thereof.

 

19



--------------------------------------------------------------------------------

4.4.2 Insurance Requirements. Tenant shall not do anything, or permit anything
to be done, in or about the Premises that would: (i) invalidate any fire or
other insurance policies covering the Buildings or any property located therein,
(ii) result in a refusal by fire insurance companies of good standing to insure
the Buildings or any such property in amounts reasonably satisfactory to
Landlord (which amounts shall be comparable to the amounts required by
comparable landlords of comparable buildings, or (iii) result in the
cancellation of any policy of insurance maintained by or for the benefit of
Landlord. Tenant, at Tenant’s expense, shall comply with all rules, orders,
regulations or requirements of the American Insurance Association (formerly the
National Board of Fire Underwriters) and with any similar body that shall
hereafter perform the function of such Association.

4.5 Indemnity.

4.5.1 Tenant. To the maximum extent this agreement may be made effective
according to law, and except as otherwise expressly provided in this Lease,
Tenant agrees to indemnify and save harmless Landlord, Landlord Responsible
Parties (as hereinafter defined) and any Mortgagee providing financing with
respect to any portion of the Premises from and against all costs, expenses,
liabilities, claims, loss, or damage of whatever nature to the extent:

(i) arising from the use, occupancy, operation, maintenance or management of the
Premises by Tenant or Tenant’s contractors, subtenants, licensees, invitees,
agents, servants or employees or others for whom Tenant is legally responsible,
but in no event any Landlord Responsible Parties (collectively, with Tenant,
“Tenant Responsible Parties”) during the Term;

(ii) arising from any accident, physical injury or physical damage occurring on
any portion of the Premises during the Term applicable to that portion of the
Premises and any further period during which Tenant retains occupancy of that
portion of the Premises;

(iii) arising from Tenant’s or Tenant Responsible Parties’ use of Hazardous
Materials during the Term or violation of or failure to comply with the
provisions of Section 4.3 above with regard to Hazardous Materials during the
Term;

(iv) arising from any litigation or proceeding not commenced by Landlord
relating to or arising out of Tenant’s use, occupancy, operation, maintenance or
management of the Premises to which Landlord or its employees or agents are made
a party without fault on its part, whether commenced by or against Tenant; or

(v) arising out of a risk which is required to be insured by Tenant or its
contractors pursuant to Subsection 3.6.1 hereof, and is not so insured, but only
to the extent of the insurance limits specified in Subsection 3.6.1 hereof;

provided, however, that (x) the foregoing indemnity shall not include any cost
or damage to the extent arising from any negligent act or omission or willful
misconduct of Landlord or

 

20



--------------------------------------------------------------------------------

Landlord’s contractors, licensees, invitees, agents, servants or employees or
others for whom the Landlord is legally responsible (collectively, with
Landlord, “Landlord Responsible Parties”) and (y) in no event shall Tenant be
liable under this indemnity for indirect or consequential damages (except that
nothing in this Subsection 4.5.1 shall have any impact on the Landlord’s rights
specified in Article VII below in the event of a holdover by Tenant). This
indemnity and hold harmless agreement shall include indemnity against reasonable
attorneys’ fees and all other costs, expenses and liabilities incurred or in
connection with any such claim or proceeding brought thereon, and the defense
thereof.

4.5.2 Landlord. To the maximum extent this agreement may be made effective
according to law, and except as otherwise expressly provided in this Lease,
Landlord agrees to indemnify and save harmless Tenant from and against all
claims, loss, or damage of whatever nature to the extent arising from any
negligent act or omission or willful misconduct of Landlord or Landlord
Responsible Parties on or about the Premises during the Term; provided, however,
that (x) the foregoing indemnity shall not include any cost or damage to the
extent arising from any negligent act or omission or willful misconduct of
Tenant or any Tenant Responsible Parties and (y) in no event shall Landlord be
liable under this indemnity for indirect or consequential damages. This
indemnity and hold harmless agreement shall include indemnity against reasonable
attorneys’ fees and all other costs, expenses and liabilities incurred or in
connection with any such claim or proceeding brought thereon, and the defense
thereof.

4.5.3 General Provisions Regarding Indemnity. If a party (the “Indemnified
Party”) becomes aware of a claim, action or proceeding or any other event which
could result in an obligation to indemnify the Indemnified Party by the other
party (the “Obligated Party”) under this Lease, the Indemnified Party shall
notify the Obligated Party thereof in writing within sixty (60) days after it
becomes so aware, giving a reasonably detailed description of the claim, action,
proceeding or other event to the extent then known, and providing a copy of any
written demand, notice, summons or other paper received by the Indemnified
Party. If the Indemnified Party fails to so notify the Obligated Party, and as a
result of such failure to notify, the obligation to indemnify is increased, then
to the extent of such increase, the Obligated Party’s obligation to indemnify
under this Lease shall thereupon cease unless the Obligated Party already knows
of the claim, action, proceeding or other event. In any action or proceeding
that is subject to an indemnity obligation of an Obligated Party under this
Lease, the Obligated Party shall have the exclusive right and obligation to
defend the Indemnified Party at the Obligated Party’s expense with legal counsel
chosen by the Obligated Party and reasonably acceptable to the Indemnified
Party. The Indemnified Party shall have the right to retain its own legal
counsel, at its sole cost, to advise the Indemnified Party in such action or
proceeding and the Obligated Party and its legal counsel shall cooperate with
such counsel of the Indemnified Party. If at any time, the Indemnified Party in
its reasonable discretion determines that the Obligated Party is not diligently
and adequately pursuing such defense, the Indemnified Party may immediately
assume control of its defense by so notifying the Obligated Party and may
appoint substitute counsel chosen by the Indemnified Party. All expenses
incurred by the Indemnified Party in connection with such substitute defense
including, without limitation, reasonable attorneys’ fees and expenses, shall be
payable by the Obligated Party on demand. Each party, as an Indemnified Party,
agrees to cooperate with the Obligated Party in the defense of any claim, and
the failure to

 

21



--------------------------------------------------------------------------------

cooperate shall release the Obligated Party from its obligation to defend and
indemnify. An Obligated Party shall not settle any claim, action or proceeding
against an Indemnified Party without the Indemnified Party’s prior written
consent, which consent shall not be unreasonably withheld or delayed.

4.5.4 Survival. The covenants and agreements contained in this Section 4.5 shall
survive the expiration or earlier termination of this Lease with respect to any
matters arising or accruing prior thereto.

4.6 Landlord’s Right to Enter. Tenant agrees to permit Landlord and purchasers
and Mortgagees and their authorized representatives and, during the last
eighteen (18) months of the Term with respect to any portion of the Premises,
any prospective tenants, to enter the Premises (or, as to prospective tenants,
the applicable portion of the Premises) to inspect the same or to exercise any
of Landlord’s rights under this Lease (i) after at least 24 hours prior notice
to Tenant’s representative at all reasonable times during usual business hours;
provided, however, that any such entry shall be made so as to minimize
interference with the operation and use of the Premises by Tenant and without
damage to the Premises or any portion thereof and Tenant shall have the right
for Tenant’s representative to accompany any person so inspecting or entering
the Premises; and (ii) at any time and without notice in the event of emergency.

4.7 Personal Property at Tenant’s Risk. Tenant agrees that all of the
furnishings, fixtures, equipment, effects and property of every kind, nature and
description of Tenant and of all persons claiming by, through or under Tenant
which may be on any part of the Premises during the continuance of the Term
applicable to that portion of the Premises or any occupancy of that portion of
the Premises by Tenant or anyone claiming under Tenant, shall be at the sole
risk and hazard of Tenant, and if the whole or any part thereof shall be
destroyed or damaged by fire, water or otherwise, or by the leakage or bursting
of water pipes, by theft or from any other cause, no part of said loss or damage
is to be charged to or to be borne by Landlord, except that Landlord shall in no
event be exonerated from any liability to Tenant or to any other person, for any
injury, loss, damage or liability to the extent prohibited by law.

4.8 Yield Up. Tenant agrees, at the expiration of the Term or earlier
termination of this Lease: to surrender all keys to the Premises, to remove all
of Tenant’s personal property and trade fixtures from the Premises, and to yield
up the Premises, broom clean, in the same condition in which Tenant is obliged
to keep and maintain the Premises by the provisions of this Lease, reasonable
use and wear and tear and damage by fire or other casualty or condemnation
excepted. Tenant shall have the right to remove its trade fixtures from the
Premises at any time. Tenant shall remove the four existing antenna
installations on the Building located at 201 Riverneck Road, and all connecting
electrical conduits, controls and other equipment related to said antenna
installations, from the Premises at the expiration of the Term or earlier
termination of this Lease. Tenant shall repair any damage to the Premises caused
by removal of any of Tenant’s trade fixtures or personal property or
Alterations. Tenant shall terminate, without cost, expense or liability to
Landlord, any and all contracts and agreements entered into by or on behalf of
Tenant (including, without limitation, any employment or collective bargaining
agreements and any management contracts) with respect to the management,
maintenance or

 

22



--------------------------------------------------------------------------------

repair of the Premises or that otherwise would be binding upon the Premises or
Landlord. In no event shall Tenant be required to surrender the Premises in any
better condition than they were in on the Commencement Date. If Tenant fails to
perform its removal obligations hereunder, without limiting any other right or
remedy, Landlord may, on five (5) Business Days prior written notice to Tenant
perform such obligations at Tenant’s expense, and Tenant shall promptly
reimburse Landlord upon demand for all out-of-pocket costs and expenses incurred
by Landlord in connection with such work. Tenant’s obligations under this
Section shall survive the termination of this Lease. Any items of Tenant’s
personal property or trade fixtures which remain in the Premises after the
expiration date of the Term may, on five (5) Business Days prior written notice
to Tenant, at the option of Landlord, be deemed abandoned and in such case may
either be retained by Landlord as its property or be disposed of, without
accountability, at Tenant’s expense in such manner as Landlord may see fit. The
foregoing terms of this Section 4.8 shall survive the expiration or earlier
termination of this Lease.

4.9 Personal Property Taxes. Tenant agrees to pay, on or before the due date
thereof, all taxes charged, assessed or imposed upon the personal property
(including, without limitation, fixtures and equipment) of Tenant in or upon the
Premises.

4.10 Assignment, Subletting, etc.

4.10.1 Consent Required. Except as otherwise expressly provided herein, Tenant
shall not sell, assign, encumber, pledge or otherwise transfer or hypothecate
all or any part of its interest in or rights with respect to the Premises or its
leasehold estate (collectively, “Assignment”), or permit all or any portion of
the Premises to be occupied by anyone other than itself or sublet all or any
portion of the Premises (collectively, “Sublease”) in either case without
Landlord’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed. Landlord agrees that the offer and sale by
Tenant (or any stockholder or member of Tenant) of any stock or other membership
interests pursuant to an effective registration statement filed pursuant to the
Securities Act of 1933 or pursuant to and in accordance with the securities laws
of the United States or any foreign country governing publicly-traded companies
shall not constitute an assignment of this Lease, and shall not require the
consent or approval of Landlord. In the event that the ownership interests of
Tenant cease to be publicly-traded, the transfer of fifty percent (50%) or more
of such ownership interests in Tenant to other than an Affiliate or Successor
Entity after such time as the ownership interests of Tenant cease to be
publicly-traded shall be deemed an Assignment. No Assignment shall relieve
Tenant of Tenant’s primary liability under this Lease. A consent to one
Assignment or Sublease shall not constitute consent to any further Assignment or
Sublease. If Landlord consents to any Assignment or Sublease, Tenant shall
reimburse Landlord for the reasonable out-of-pocket attorneys’ fees and expenses
incurred by Landlord in consenting to such Assignment or Sublease. Tenant shall
furnish Landlord with a copy of the Assignment or Sublease. In the case of any
Assignment or Sublease as to which Landlord may consent (and expressly excluding
any Assignment or Sublease permitted under Subsection 4.10.2 hereof) Tenant
agrees that fifty percent (50%) of the “Assignment/Sublease Profits”
(hereinafter defined) actually received by Tenant, if any, shall be paid to
Landlord. The “Assignment/Sublease Profits” shall be the excess, if any, of
(a) the “Assignment/Sublease Net Revenues” as hereinafter defined over (b) the
Base Rent and

 

23



--------------------------------------------------------------------------------

Additional Rent and other charges provided in this Lease (provided, however,
that for the purpose of calculating the Assignment/Sublease Profits in the case
of a Sublease, appropriate pro-rations in the applicable Base Rent, Additional
Rent and other charges under this Lease shall be made based on the percentage of
the Premises subleased and on the terms of the Sublease). The
“Assignment/Sublease Net Revenues” shall be the fixed rent, additional rent and
all other charges and sums actually received by Tenant either initially or over
the term of the Sublease or Assignment, exclusive of amounts paid to Tenant for
the purchase or lease of property or equipment of Tenant and after deducting all
reasonable and actual out-of-pocket expenses incurred by Tenant in procuring
such Assignment or Sublease, including broker fees and legal fees (if any) paid
by Tenant, any improvements which Tenant makes to the applicable portion of the
Premises at Tenant’s expense in connection with such Assignment or Sublease, any
buy-out of the Assignee’s or Sublessee’s existing lease paid for by Tenant as a
part of such transaction, the amount of any reasonable improvement allowance or
moving expenses paid by Tenant to the proposed assignee or subtenant, costs of
advertising the space for sublease or assignment, and any other costs reasonably
paid in assigning this Lease or subletting the transferred space or in
negotiating or effectuating the Assignment or Sublease. Landlord shall not be
entitled to any sums due under this Subsection 4.10.1 until Tenant has fully
recovered or been credited its costs in connection therewith.

4.10.2 Permitted Transfers. Notwithstanding the foregoing, Tenant shall have the
right to make an Assignment to an Affiliate or to a Successor Entity
(hereinafter defined) without Landlord’s consent, provided that upon
consummation of the transaction resulting in the Assignment to the Successor
Entity, the credit of the party or parties liable for Tenant’s obligations under
this Lease (including any assignor tenant that has not been released), taken as
a whole, shall be at least as good (as determined by the major rating agencies
if the credit of any such parity is rated at such time) as that of the assignor
Tenant existing immediately prior to such consummation and a new Letter of
Credit meeting the requirements of Article XII is delivered to Landlord if the
existing Letter of Credit will be rendered invalid as a result of the Assignment
to the Successor Entity. A “Successor Entity”, as used in this Section shall
mean a corporation or other business entity (i) into which or with which Tenant,
its corporate or other successors or permitted assigns, is merged or
consolidated, in accordance with applicable statutory provisions for the merger
or consolidation of a corporation or other business entity, or (ii) which
acquires control of Tenant in a bona fide transaction not entered into for the
purpose of avoiding the restrictions on transfer set forth in this Lease, or
(iii) which acquires in a bona fide arms-length transaction all or substantially
all of the assets of Tenant or all or substantially all of the assets of any
operating unit of Tenant; provided that: (a) in the case of a merger or
consolidation, if Tenant will not survive such merger or consolidation, by
operation of law or by effective provisions contained in the instruments of
merger or consolidation or acquisition, the liabilities of Tenant under this
Lease are assumed by the corporation or other business entity surviving such
merger or consolidation; and (b) in the case of an asset sale, by operation of
law or by effective provisions contained in the instruments of sale, the
liabilities of Tenant under this Lease are assumed by the corporation or other
business entity acquiring Tenant’s assets. Tenant shall notify Landlord promptly
upon consummation of any Assignment hereunder not requiring Landlord’s consent,
and, at Landlord’s request, the assignee shall execute and deliver such written
affirmation as Landlord reasonably may request of the assignee’s assumption of
Tenant’s

 

24



--------------------------------------------------------------------------------

obligations under this Lease from and after the date of such Assignment. In
addition, Tenant may Sublease all or any portion of the Premises to any
corporation, partnership, trust, association or other business organization
directly or indirectly controlling or controlled by or under common control with
Tenant (an “Affiliate”, and any such Sublease, an “Affiliate Sublease”), so long
as Tenant gives Landlord not less than a fifteen (15) days’ prior written notice
thereof. Tenant shall also have the right, without the consent of Landlord, to
permit the use or occupancy of space in the Premises by employees of any
Affiliate or by persons who have an ongoing contractual or other business
relationship with Tenant and a reasonable need to work in proximity with Tenant.

4.10.3 Further Requirements. If this Lease be assigned, or if the Premises or
any part thereof be sublet or occupied by anyone other than Tenant, whether or
not in violation of the terms and conditions of the Lease, Landlord may, at any
time and from time to time, collect rent and other charges from the assignee,
subtenant or occupant, and apply the net amount collected to the rent and other
charges herein reserved, but no such assignment, subletting, occupancy,
collection or modification of any provisions of this Lease shall be deemed a
waiver of this covenant, or the acceptance of the assignee, subtenant or
occupant as a tenant or a release of Tenant from the further performance of
covenants on the part of Tenant to be performed hereunder. Any consent by
Landlord to a particular assignment, subletting or occupancy or other act for
which Landlord’s consent is required under this Section 4.10 shall not in any
way diminish the prohibition stated in this Section 4.10 as to any further such
assignment, subletting or occupancy or other act or the continuing liability of
the original named Tenant. No assignment or subletting hereunder shall relieve
Tenant from its obligations hereunder, and Tenant shall remain fully and
primarily liable therefor. Tenant shall reimburse Landlord on demand, as
Additional Rent, for any reasonable out-of-pocket costs (including reasonable
attorneys’ fees and expenses) incurred by Landlord in connection with any
request for consent to any proposed Assignment or Sublease, whether or not
consummated, including the costs of making investigations as to the
acceptability of the proposed assignee or subtenant. Any Sublease to which
Landlord gives its consent shall not be valid unless and until Tenant and the
sublessee execute a consent agreement in form and substance satisfactory to
Landlord in its reasonable discretion and a fully executed counterpart of such
Sublease has been delivered to Landlord. Any Sublease shall provide that:
(i) the term of the Sublease ends no later than one day before the last day of
the Term of this Lease; (ii) such Sublease is subject and subordinate to this
Lease; (iii) Landlord may enforce the provisions of the Sublease, including
collection of rents; and (iv) in the event of termination of this Lease or
reentry or repossession of the Premises by Landlord, Landlord may, at its sole
discretion and option, take over all of the right, title and interest of Tenant,
as sublessor, under such Sublease, and such subtenant shall, at Landlord’s
option, attorn to Landlord but nevertheless Landlord shall not (a) be liable for
any previous act or omission of Tenant under such Sublease; (b) be subject to
any defense or offset previously accrued in favor of the subtenant against
Tenant; (c) be bound by any previous modification of such Sublease made without
Landlord’s written consent or by any previous prepayment of more than one
month’s rent or be liable for the return of any security deposit posted with
Tenant (unless actually received by Landlord); or (d) be obligated to make any
payment to or on behalf of such subtenant, or to perform any work in the area
leased by the subtenant beyond Landlord’s obligations under this Lease.

 

25



--------------------------------------------------------------------------------

4.11 Installations, Alterations or Additions.

4.11.1 Alterations by Tenant. Tenant shall not make any improvements,
alterations or additions (other than the Repair Items) in or to the Premises
within the Term (“Alterations”) without the prior written consent of Landlord,
which consent shall not be unreasonably withheld or delayed and which in any
event shall not be withheld if such Alteration is required to eliminate or cure
the violation of a Legal Requirement. Notwithstanding the foregoing, Tenant may
place and replace its trade fixtures, tools, machinery and systems serving such
trade fixtures, tools and machinery, as well as furniture, floor coverings,
equipment and other tangible personal property in the Premises and may make
Minor Alterations as it may desire at its own expense without Landlord’s
approval or consent, but with prior written notice to Landlord. Any such Minor
Alterations shall be performed in compliance with all of the terms and
conditions of this Lease. As used herein, “Minor Alterations” shall mean
Alterations costing in the aggregate less than $250,000.00 annually which
(i) shall not affect the exterior or the Structure of the Buildings; (ii) shall
not adversely affect the proper functioning of any of the Building Systems
(including, without limitation, the heating, ventilation, air conditioning,
plumbing, electrical, fire, health and life safety, sprinkler or security
systems serving the Buildings); (iii) shall not jeopardize health, safety or
life safety; (iv) shall not require a change to the certificate of occupancy for
the Buildings due to an intended change in use of all or any portion of the
Premises; (v) shall not cause the Premises to be in violation of any Legal
Requirements; and (vi) are not visible from the exterior of the Premises.

4.11.2 Additional Covenants Regarding Alterations.

(a) All Alterations shall be made (i) at Tenant’s sole expense, (ii) according
to plans and specifications approved in writing by Landlord (except for Minor
Alterations), (iii) in compliance with all applicable Legal Requirements,
(iv) by a licensed contractor, and (v) in a good and workmanlike manner using
materials of good quality and at least equal to Building standards. Tenant shall
pay, within thirty (30) days of being billed therefor, all of Landlord’s
reasonable out-of-pocket expenses in consenting to the plans and specifications
for the Alterations.

(b) It is expressly covenanted and agreed by and between the parties hereto that
nothing in this Lease shall authorize Tenant to do any act which shall in any
way encumber the title of Landlord in and to the Premises, nor shall the
interest or estate of Landlord in the Premises be in any way subject to any
claim by way of lien or encumbrance, whether by operation of law or by virtue of
any express or implied contract by Tenant, and any claim to or lien upon the
Premises arising from any act or omission of Tenant shall accrue only against
the leasehold estate of Tenant and shall in all respects be subject and
subordinate to the paramount title and rights of Landlord in and to the
Premises. Tenant shall keep the Premises and the Buildings free from any liens
arising out of any work performed, materials ordered or obligations incurred by
or on behalf of Tenant. Without limitation, Tenant shall be responsible for, and
shall pay when due, all

 

26



--------------------------------------------------------------------------------

costs associated with the preparation of plans and the performance of
Alterations, and the same shall be performed in a lien-free, good and
workmanlike manner, and in accordance with applicable codes and requirements,
including the requirements of the Americans with Disabilities Act (“ADA”). In
the event that a statutory and/or common law lien is asserted against the
Premises or the applicable Buildings as a result of Tenant’s acts or omissions,
and Tenant shall fail, within twenty (20) days after notice of such assertion,
to cause (by payment, posting of a proper bond, or otherwise) such lien to be
released of record, Landlord shall have the right (but not the obligation), upon
prior written notice to Tenant, at Tenant’s expense, to cause such lien to be
bonded over or released of record and any amounts advanced by Landlord for such
purposes shall be Additional Rent due from Tenant to Landlord within ten
(10) days after notice thereof to Tenant, with interest at the Default Rate
until the repayment thereof by Tenant to Landlord (such interest commencing to
accrue on the date of Landlord’s payment if Landlord provides written notice
informing Tenant that Landlord has made such payment within twenty (20) days
after Landlord makes such payment; otherwise such interest shall commence to
accrue on the date of Landlord’s demand therefor). Tenant shall have the right
to contest in good faith and with reasonable diligence the validity of any such
lien or claimed lien if Tenant shall give to Landlord such reasonable security
as may be demanded by Landlord to insure payment thereof and to prevent any
sale, foreclosure or forfeiture of the Premises by reason of non-payment
thereof. On final determination of the lien or claim for lien, Tenant will
immediately and at its own expense cause the lien to be released of record. In
case Tenant shall fail to prosecute any such contest, Landlord shall have the
right (but not the obligation), upon notice to Tenant to cause such lien to be
bonded over or released of record and any amounts advanced by Landlord for such
purposes shall be Additional Rent due from Tenant to Landlord within ten
(10) days after notice thereof to Tenant, with interest at the Default Rate
until the repayment thereof by Tenant to Landlord (such interest commencing to
accrue on the date of Landlord’s payment if Landlord provides written notice
informing Tenant that Landlord has made such payment within twenty (20) days
after Landlord makes such payment; otherwise such interest shall commence to
accrue on the date of Landlord’s demand therefor).

(c) Tenant shall ensure that all contractors and subcontractors performing
Alterations are insured in amounts required by law. If Landlord requests,
certificates of such insurance shall be delivered to Landlord.

(d) Tenant agrees that Landlord will have the right to inspect any Alterations.
In the performance of Alterations in accordance with this Lease, Tenant shall
keep all construction areas clean and free of trash and debris.

(e) Tenant shall provide copies of any warranties for Alterations and the
materials and equipment which are incorporated into the Buildings and

 

27



--------------------------------------------------------------------------------

Premises in connection therewith, and either assign to Landlord, or enforce on
Landlord’s behalf, all such warranties to the extent repairs and/or maintenance
on warranted items would be covered by such warranties and are otherwise
Landlord’s responsibility under this Lease.

(f) Tenant shall not place a load upon any floor of the Premises that exceeds
the pounds per square foot “live load” design limit of such floor.

4.11.3 Removal of Alterations. Landlord shall notify Tenant in writing at the
time of Landlord’s approval of any Alterations, excluding any Minor Alterations,
whether or not the proposed Alterations will be required to be removed by Tenant
at the end of the Term. Provided Tenant has complied with the requirement below
in this Subsection 4.11.3 to include in its request for consent a request that
Landlord notify Tenant whether or not the proposed Alteration will be required
to be removed by Tenant at the end of the Term, any Alterations that Landlord
has not so designated in writing for removal at the time of Landlord’s approval,
will be permitted to remain on the Premises in accordance with Section 4.8.
Provided Tenant has complied with the requirement below in this Subsection
4.11.3 to include in its notice a request that Landlord notify Tenant whether or
not the proposed Minor Alteration will be required to be removed by Tenant at
the end of the Term, any Minor Alteration shall be permitted to remain on the
Premises in accordance with Section 4.8 unless Landlord, within ten (10) days
after receipt of notice from Tenant of its intent to undertake such Minor
Alteration, furnishes notice to Tenant stating that Tenant shall be required to
remove such Minor Alteration at the end of the Term. Tenant shall include in its
request for consent to any Alteration, and in its notice of intent to undertake
any Minor Alteration, a request that Landlord notify Tenant whether or not the
proposed Alteration or Minor Alteration will be required to be removed by Tenant
at the end of the Term. In no event shall Tenant be required to remove any
Alteration or Minor Alteration undertaken to eliminate or cure the violation of
a Legal Requirement.

4.12 Signage. Tenant may, from time to time during the Term, at its own cost and
expense, install identification signage on the Premises. The character,
location, design, size, materials, shape, form, graphics and lighting shall be
subject to all Applicable Laws. Tenant shall be responsible for obtaining, at
its sole cost and expense, all permits and approvals required by Applicable
Laws. Tenant’s installation work shall be subject to all of the applicable terms
and conditions of this Lease regarding Alterations, and Tenant hereby covenants
and agrees to maintain such exterior signage in good condition, consistent with
the first class quality of the Buildings, and Tenant shall remove such signage
from the Premises, and repair any damage caused thereby, upon the expiration or
earlier termination of this Lease. Tenant’s rights under this Section 4.12 shall
not be assignable or transferable other than by the assignment of this Lease.

4.13 Roof Rights. Tenant shall have the right to use the roof of the Buildings
and building structure required by Tenant from time to time for installation and
use of equipment exclusively in connection with its operations in the Premises,
including, without limitation, HVAC equipment, microwave dish or other
communications radio antenna and associated equipment (“Roof Equipment”) under
the following conditions: (a) the Roof Equipment shall

 

28



--------------------------------------------------------------------------------

comply with all Legal Requirements, (b) all installation, removal and
maintenance of the Roof Equipment shall be performed by Tenant at Tenant’s sole
cost and expense, (c) the Roof Equipment shall be removed by Tenant at the
expiration of the Term or earlier termination of this Lease in accordance with
the requirements of Section 4.8, (d) the Roof Equipment shall be used solely for
Tenant’s internal operational benefit and Tenant shall not derive any benefit
from the sale of use privileges of the Roof Equipment, (e) any new Roof
Equipment that Tenant desires to install subsequent to the Commencement Date
shall be placed in a location reasonably agreed to by Landlord and Tenant and
(f) any new Roof Equipment that Tenant desires to install subsequent to the
Commencement Date shall not exceed the pounds per square foot “live load” design
limit of the roof. Tenant shall have no obligation to pay Base Rent for such
right, but Tenant shall, at its sole cost and expense, maintain any Roof
Equipment in good condition and repair, and comply with the terms and conditions
set forth in this Lease with respect to the installation of the Roof Equipment,
and the use of the roof and building structure. Any roof penetrations shall be
subject to the approval of Landlord in its reasonable discretion. Any new Roof
Equipment installed by Tenant after the Commencement Date shall be deemed a
Minor Alteration unless such installation involves a roof penetration or
adversely affects the proper functioning of the Building Systems. If the
installation or use of any Roof Equipment shall invalidate any roof warranty,
Tenant shall reimburse Landlord for the costs of any repairs to the roof which
are not covered by such roof warranty solely due to the Tenant’s installation of
the Roof Equipment. Tenant hereby indemnifies and agrees to hold harmless
Landlord, Landlord Responsible Parties and any Mortgagee providing financing
with respect to any portion of the Premises from any claim, liability, loss,
damage, expense, cause of action or proceeding arising from Tenant’s use of the
roofs of the Buildings. The foregoing indemnity shall survive the expiration or
earlier termination of this Lease.

4.14 ERISA. Tenant covenants and agrees with Landlord that throughout the Term
Tenant shall from time to time (but in no event more often than annually)
execute all such reasonable documents and provide such reasonable information as
Landlord may reasonably require to allow Landlord to determine that: (i) the
transaction contemplated by this Lease is not a prohibited transaction under the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), (ii) the
transaction contemplated by this Lease is otherwise in full compliance with
ERISA, and (iii) Landlord is not in violation of ERISA by compliance with this
Lease; provided that Tenant shall in no event be required to execute any
document that in any way diminishes or has an adverse impact on any rights
enjoyed by Tenant under the Lease, nor shall Tenant be required to execute any
document that in any way increases any of the obligations that are imposed on
Tenant under the Lease or that imposes any new or additional obligations, costs
or liabilities on Tenant that are not imposed under the Lease. If there are
actions that Tenant cannot take, or investments by the 401(k) plan established
by Tenant that Tenant cannot make, without causing Landlord to violate ERISA,
Landlord shall promptly advise Tenant about such matters. Thereafter, Tenant
shall take reasonable and appropriate measures to prevent such actions or
investments by Tenant.

4.15 Financial Statements. Upon Landlord’s reasonable request, and subject to
execution of a usual and customary confidentiality agreement, Tenant shall
deliver to Landlord financial statements to the extent available and maintained
by Tenant, provided that for so long

 

29



--------------------------------------------------------------------------------

as Tenant’s stock is publicly traded on a national exchange that requires its
financial statements to be publicly disclosed, Tenant shall have no obligation
to deliver any financial statements to Landlord.

Article V CASUALTY OR TAKING

5.1 Casualty.

5.1.1 Termination Option.

(a) If the Premises or any portion thereof are damaged by fire or other casualty
(“Casualty”), such that (i) the Premises cannot be repaired under the laws and
regulations of the federal, state and local governmental authorities having
jurisdiction to substantially the same condition as they existed prior to the
Casualty, or (ii) the damage cannot be repaired within twelve (12) months after
the date of such damage, or (iii) repairs cannot be completed before the 180th
day before the end of the applicable Term, then either party may elect to
terminate this Lease by written notice to the other party given within thirty
(30) days after the date of such damage. The determination of the time required
to restore shall be made by a contractor selected by Landlord with Tenant’s
consent, which consent shall not be unreasonably withheld. Landlord shall
deliver the estimate of such contractor within 30 days after the date of such
casualty. Rent shall abate to the extent hereinafter provided as of the date of
such casualty or taking. If such a notice to terminate is given, this Lease
shall terminate as of the date of such notice.

(b) Notwithstanding the foregoing, in the event Landlord notifies Tenant of its
election to terminate this Lease in accordance with this Subsection 5.1.1,
Tenant shall have the right, by notice to Landlord given by Tenant within thirty
(30) days of Landlord’s notice of termination, to elect to negate Landlord’s
termination notice and continue this Lease, provided that:

(i) at least five (5) years would remain in the Term after the projected
completion date for the repair; provided, however, the foregoing condition would
be deemed to be satisfied notwithstanding the fact that less than five (5) years
would remain in the existing Term after the expected completion date, if
(A) Tenant has an extension option remaining pursuant to Section 2.3 that has
not commenced as of the date of the Casualty, and (B) Tenant notifies Landlord
in writing that it irrevocably and unconditionally elects to exercise its option
to extend and irrevocably and unconditionally waives the right to rescind its
election for any reason (including, without limitation, pursuant to
Section 2.3(b)); and

(ii) the Premises can be repaired under the laws and regulations of the federal,
state and local governmental authorities having jurisdiction to substantially
the same condition as they existed prior to the Casualty; and

(iii) Tenant, at its own expense, agrees to pay any deficiency in the costs that
would be incurred to repair the damage as provided in Subsection 5.1.2(b); and

(iv) no Event of Default shall have occurred and be continuing either on the
date of such notice by Tenant or on the date that construction shall be
commenced.

 

30



--------------------------------------------------------------------------------

5.1.2 Repair Obligation.

(a) If neither Landlord nor Tenant is entitled or elects to terminate this Lease
as provided in Subsection 5.1.1, then Landlord promptly shall repair the same,
but the repairs to be made by Landlord under this Article shall not include, and
Landlord shall not be required to repair, any Casualty damage to Tenant’s
personal property or trade fixtures or Alterations that are the responsibility
of Tenant to insure. Landlord shall commence such repair promptly and diligently
prosecute the repair to completion. Tenant shall be responsible at its own
expense for the repair and replacement of Tenant’s personal property, trade
fixtures and Alterations which Tenant is required to insure and elects to repair
or replace.

(b) Landlord shall not be obligated to expend for any such repair and
restoration any amount in excess of the insurance proceeds payable on account of
such Casualty. If such insurance proceeds are insufficient for the restoration
of the Premises, and if Landlord does not otherwise elect to spend the
additional funds necessary to fully restore the Premises, then Landlord shall
give notice (“Landlord’s Proceeds Notice”) to Tenant that Landlord does not
elect to fund the amount of deficiency and stating the expected deficiency
amount (the “Deficiency”). If Landlord sends the Landlord’s Proceeds Notice,
Tenant may elect to fund the Deficiency by providing written notice of such
election to Landlord within thirty (30) days after receipt of Landlord’s
Proceeds Notice (the “Deficiency Funding Notice”). If Tenant fails to timely
send a Deficiency Funding Notice, then this Lease shall be terminated as of the
end of such 30-day period. If Tenant furnishes a Deficiency Funding Notice,
Tenant shall, within thirty (30) days after the date of the Deficiency Funding
Notice, provide security reasonably satisfactory to Landlord and its Mortgagee
for Tenant’s obligation to so fund the Deficiency (it being agreed that Landlord
shall not be obligated to commence restoration until such reasonably
satisfactory security is furnished), and Tenant’s failure to furnish such
security within such time shall constitute an Event of Default (without any
additional notice requirements or cure rights) under this Lease. Tenant’s
furnishing of a Letter of Credit in the amount of the Deficiency, and which
otherwise meets the requirements of a Letter of Credit specified in Article XII
below, shall in all events be deemed to be satisfactory security to both
Landlord and its Mortgagee.

(c) If the Premises shall be damaged by Casualty as the result of a risk not
covered by the forms of casualty insurance at the time maintained by Landlord
and such Casualty cannot, in the ordinary course, reasonably be expected to be
repaired within ninety (90) days from the time that repair work would commence,
either party may, at its election, terminate the Lease by notice to the other
party given within sixty (60) days after such loss; provided, however that
Landlord may not terminate this Lease on account of an uninsured Casualty, and
shall restore the Premises, if and to the extent such damage would have been
covered by the insurance coverages required to be carried by Landlord under this
Lease, subject to the terms of Subsection 5.1.2(b).

5.1.3 Abatement. If all or any part of the Premises shall be rendered
untenantable by reason of a Casualty, the Base Rent and the Additional Rent
shall be abated in the proportion that the untenantable area of the Premises
bears to the total area of the Premises,

 

31



--------------------------------------------------------------------------------

for the period from the date of the Casualty to the date such portion of the
Premises is restored to a tenantable condition. Each party hereby waives the
provisions of any statute or law that may be in effect at the time of a casualty
under which a lease is automatically terminated or a tenant is given the right
to terminate a lease due to a casualty other than as provided in Subsection
5.1.1.

5.2 Eminent Domain.

5.2.1 Taking - Lease Ends. If at any time during the Term the whole of the
Premises shall be taken for any public or quasi-public use, under any statute or
by right of eminent domain, this Lease shall terminate on the date of such
taking, except as provided in Subsection 5.2.3. If less than all of the Premises
shall be so taken and in Tenant’s reasonable opinion the remaining part is
insufficient for the conduct of Tenant’s business, then Tenant may, by notice to
Landlord within sixty (60) days after the date Tenant is notified of such
taking, terminate this Lease. If Tenant exercises its option, this Lease and the
Term shall end on the date specified in Tenant’s notice and the Base Rent and
Additional Rent shall be apportioned and paid to the date specified in Tenant’s
notice.

5.2.2 Taking - Lease Continues. If less than all of the Premises shall be taken
and Tenant does not elect to terminate this Lease as provided in Subsection
5.2.1, this Lease shall remain unaffected, except that Tenant shall be entitled
to a pro rata abatement of Base Rent and Additional Rent based upon the nature
of the space taken (office space, storage, parking area) and upon the proportion
which the area of the Premises or parking area, as case may be, so taken bears
to the area of the Premises or parking area, as case may be, immediately prior
to such taking.

5.2.3 Temporary Taking. If the use and occupancy of the whole or any part of the
Premises is temporarily taken for a public or quasi-public use for a period less
than the balance of the Term, then this Lease and the Term shall continue in
full force and effect and Tenant shall be entitled to a pro rata abatement of
Base Rent and Additional Rent in the manner and to the extent provided in
Subsection 5.2.2 or, at its option, receive that portion of the award for such
taking which represents compensation for the value of Tenant’s leasehold estate
and the Term demised hereunder, in which case Tenant shall continue to pay the
Base Rent and Additional Rent in full when due.

5.2.4 Landlord’s Award. Landlord shall be entitled to receive the entire award
or awards in any condemnation proceeding without deduction therefrom for any
estate vested in Tenant and Tenant shall receive no part of such award or awards
from Landlord or in the proceedings, except as otherwise expressly provided in
this Section 5.2. Subject to the foregoing, Tenant hereby assigns to Landlord
any and all of Tenant’s right, title and interest in or to such award or awards
or any part thereof.

5.2.5 Tenant’s Award. If there is a taking of all or any portion of the
Premises, then Tenant shall, if allowed by Applicable Laws, be entitled to
appear, claim, prove and receive in the condemnation proceeding (a) the
unamortized value over the Term of the Alterations and Improvements, provided
the same shall have been paid for by Tenant; (b) the value of Tenant’s personal
property that is damaged, destroyed or taken hereunder; (c) the cost of
relocation; and

 

32



--------------------------------------------------------------------------------

(d) special awards or allowances paid to tenants when their rental space is
taken by eminent domain.

5.2.6 Restoration By Landlord. If there is a taking of all or any portion of the
Premises and this Lease is continued, then Landlord shall, to the extent of the
available takings award, proceed with reasonable diligence to repair, replace
and restore the Premises as a complete architectural unit of substantially the
same proportionate usefulness, design and construction existing immediately
prior to the date of taking.

5.2.7 Definitions. Taking by condemnation or eminent domain hereunder shall
include the exercise of any similar governmental power and any sale, transfer or
other disposition of the Premises in lieu or under threat of condemnation.

Article VI DEFAULTS

6.1 Default. The occurrence of any of the following shall constitute an “Event
of Default” by Tenant under this Lease:

(a) if Tenant shall fail to pay any Rent when due; provided, however, that any
such failure to pay any Rent shall not constitute a default under this Lease so
long as such failure shall not continue for more than five (5) Business Days
after written notice from Landlord to Tenant, except that if Landlord shall have
sent to Tenant two (2) notices of default during the same calendar year due to
Tenant’s failure to make payments of Rent and Tenant thereafter shall default in
any obligation to pay Rent during the same calendar year, the same shall be
deemed to be an Event of Default upon Landlord giving Tenant written notice
thereof without the five (5) Business Day grace period set forth above; or

(b) if Tenant shall violate or fail to perform any term, condition, covenant or
agreement to be performed or observed by Tenant under this Lease other than
those provided for in paragraph (a) above and such violation or failure shall
continue for more than thirty (30) days after written notice thereof from
Landlord plus such additional time, if any, as is reasonably necessary to cure
the default if it is of such a nature that Tenant determines in its reasonable
discretion that it is curable but cannot reasonably be cured in thirty
(30) days, provided Tenant commences such cure within such thirty (30) days and
thereafter diligently proceeds to cure such default; or

(c) if Tenant shall admit in writing its inability to pay its debts generally as
they become due, commence any case, proceeding or other action seeking
reorganization, arrangement, adjustment, liquidation, dissolution or composition
of Tenant or any of its debts under any law relating to bankruptcy, insolvency,
reorganization, liquidation or relief of debtors, or seeking appointment of a
receiver, trustee, custodian or other similar official for Tenant or for all or
any substantial part of the Premises;

 

33



--------------------------------------------------------------------------------

(d) if any case, proceeding or other action against Tenant shall be commenced
seeking to have an order for relief entered against Tenant as debtor, or seeking
reorganization, arrangement, adjustment, liquidation, dissolution or composition
of Tenant or any of its debts under any law relating to bankruptcy, insolvency,
reorganization, liquidation or relief of debtors, or seeking appointment of a
receiver, trustee, custodian or other similar official for Tenant or for all or
any substantial part of its property, and such case, proceeding or other action
(i) results in the entry of an order for relief against Tenant or (ii) remains
undismissed for a period of sixty (60) days;

(e) if Tenant shall admit in writing that it is insolvent or if Tenant shall
make an assignment for the benefit of creditors;

(f) if a lien is filed against the Premises, or Landlord’s estate therein, by
reason of any work, labor, services or materials performed or furnished, or
alleged to have been performed or furnished, to Tenant or anyone holding the
Premises by, through or under Tenant, and Tenant fails to cause the same to be
vacated and canceled of record, or bonded off, in accordance with the provisions
of, and within the time period specified in, Section 4.11 hereof, and such
failure shall continue for more than five (5) Business Days after written notice
thereof from Landlord to Tenant;

(g) if Tenant shall fail to return to Landlord a properly executed statement in
accordance with the provisions of, and within the time period specified in,
Section 10.4 hereof, and such failure shall continue for more than ten
(10) Business Days after written notice thereof from Landlord to Tenant; or

(h) if following an Event of Default any portion of the Deposit is applied in
accordance with Article XII of this Lease and Tenant thereafter fails to
replenish the Deposit as required and within the time period specified in said
Article XII, and such failure shall continue for more than ten (10) Business
Days after written notice thereof from Landlord to Tenant.

6.2 Landlord’s Right to Terminate. Upon the occurrence of an Event of Default,
Landlord and the agents and servants of Landlord may, in addition to and not in
derogation of any remedies for any preceding breach of covenant, immediately or
at any time thereafter and without demand or notice, at Landlord’s election, do
any one or more of the following: (i) give Tenant notice stating that this Lease
is terminated, effective upon the giving of such notice or upon a date stated in
such notice, as Landlord may elect, in which event this Lease shall be
irrevocably extinguished and terminated as stated in such notice without any
further action, or (ii) with or without process of law, in a lawful manner enter
and repossess the Premises as of Landlord’s former estate, and expel Tenant and
those claiming through or under Tenant, and remove its and their effects,
without being guilty of trespass, in which event this Lease shall be irrevocably
extinguished and terminated at the time of such entry, or (iii) pursue any other
rights or remedies permitted by law or equity. Any such termination of this
Lease shall be without

 

34



--------------------------------------------------------------------------------

prejudice to any remedies which might otherwise be used for arrears of rent or
prior breach of covenant, and in the event of such termination Tenant shall
remain liable under this Lease as hereinafter provided. Landlord, without notice
to Tenant, may store Tenant’s effects and those of any person claiming through
or under Tenant, at the expense and risk of Tenant.

6.3 Remedies. In the event that this Lease is terminated under any of the
provisions contained in Section 6.2 or shall be otherwise terminated for breach
of any obligation of Tenant, Tenant shall pay the Base Rent, Additional Rent and
other sums payable hereunder up to the time of such termination, and thereafter
Tenant, until the end of what would have been the Term of this Lease in the
absence of such termination, and whether or not the Premises shall have been
re-let, shall be liable to Landlord for, and shall pay to Landlord, as
liquidated current damages the Base Rent, Additional Rent and other sums that
would be payable hereunder if such termination had not occurred, less the net
proceeds, if any, of any re-letting of the Premises, after deducting all
expenses in connection with such re-letting, including, without limitation, all
repossession costs, brokerage commissions, legal expenses, attorneys’ fees,
advertising, expenses of employees, alteration costs and expenses of preparation
for such re-letting. Tenant shall pay such current damages to Landlord monthly
on the days which the Base Rent would have been payable hereunder if this Lease
had not been terminated.

At any time after such termination, whether or not Landlord shall have collected
any such current damages, as liquidated final damages and in lieu of all such
current damages beyond the date of such demand, at Landlord’s election Tenant
shall pay to Landlord an amount equal to the excess, if any, of the Base Rent,
Additional Rent and other sums as hereinbefore provided which would be payable
hereunder from the date of such demand (assuming that, for the purposes of this
paragraph, Taxes would be increased by five percent (5%) per annum over Taxes
for the immediately preceding Tax Year for what would be the then unexpired Term
of this Lease if the same remained in effect), over the then fair net rental
value of the Premises for the same period, in each case as discounted to present
value, using as a discount rate the then-current yield on US Treasury Bonds with
a ten year maturity, plus 300 basis points.

In case of any default by Tenant, re-entry, expiration and dispossession by
summary proceedings or otherwise, Landlord may (i) re-let the applicable portion
of the Premises or any part or parts thereof, either in the name of Landlord or
otherwise, for a term or terms which may at Landlord’s option be equal to or
less than or exceed the period which would otherwise have constituted the
balance of the applicable Term of this Lease and may grant concessions or free
rent to the extent that Landlord considers advisable and necessary to re-let the
same and (ii) may make such reasonable alterations, repairs and decorations in
the applicable portion of the Premises as Landlord considers advisable and
necessary for the purpose of re-letting the applicable portion of the Premises.
No action of Landlord in accordance with the foregoing shall operate or be
construed to release or reduce Tenant’s liability hereunder as aforesaid. Tenant
hereby expressly waives any and all rights of redemption granted by or under any
present or future laws in the event of Tenant being evicted or dispossessed, or
in the event of Landlord obtaining possession of the Premises, by reason of the
violation by Tenant of any of the covenants and conditions of this Lease.
Nothing contained in this Lease shall, however, limit or prejudice the right of
Landlord to prove for and obtain in proceedings for bankruptcy or

 

35



--------------------------------------------------------------------------------

insolvency by reason of the termination of this Lease, an amount equal to the
maximum allowed by any statute or rule of law in effect at the time when, and
governing the proceedings in which, the damages are to be proved, whether or not
the amount be greater than, equal to, or less than the amount of the loss or
damages referred to above.

6.4 Effect of Waivers of Default. Any consent or permission by either party to
any act or omission which otherwise would be a breach of any covenant or
condition herein, or any waiver by either party of the breach of any covenant or
condition herein, shall not in any way be held or construed (unless expressly so
declared) to operate so as to impair the continuing obligation of any covenant
or condition herein, or otherwise, except as to the specific instance, operate
to permit similar acts or omissions.

The failure of either party to seek redress for violation of, or to insist upon
the strict performance of, any covenant or condition of this Lease shall not be
deemed a waiver of such violation nor prevent a subsequent act, which would have
originally constituted a violation, from having all the force and effect of an
original violation. The receipt by Landlord of rent with knowledge of the breach
of any covenant of this Lease shall not be deemed to have been a waiver of such
breach by Landlord. No consent or waiver, express or implied, by either party to
or of any breach of any agreement of duty shall be construed as a waiver or
consent to or of any other breach of the same or any other agreement or duty.

6.5 No Accord and Satisfaction. No acceptance by Landlord of a lesser sum than
the Base Rent, Additional Rent or any other charge then due shall be deemed to
be other than on account of the earliest installment of such rent or charge due,
unless Landlord elects by notice to Tenant to credit such sum against the most
recent installment due, nor shall any endorsement or statement on any check or
any letter accompanying any check or payment as rent or other charge be deemed
an accord and satisfaction, and Landlord may accept such check or payment
without prejudice to Landlord’s right to recover the balance of such installment
or pursue any other remedy in this Lease provided.

6.6 Cumulative Remedies. All rights and remedies of Landlord and Tenant set
forth herein are in addition to all other rights and remedies available at law
or in equity. All rights and remedies available hereunder or at law or in equity
are expressly declared to be cumulative. The exercise by Landlord or Tenant of
any such right or remedy shall not prevent the concurrent exercise of any other
right or remedy hereunder or subsequent exercise of the same or any other right
or remedy. No delay in the enforcement or exercise of any such right or remedy
shall constitute a waiver of any default hereunder or of any of Landlord’s or
Tenant’s rights or remedies in connection therewith. Landlord or Tenant shall
not be deemed to have waived any default hereunder unless such waiver is set
forth in a written instrument. If Landlord or Tenant waives in writing any
default, such waiver shall not be construed as a waiver of any covenant,
condition or agreement set forth in this Lease except as to the specific
circumstances described in such written waiver.

6.7 Landlord’s Right to Self-Help. If Tenant defaults in the making of any
payment or in the doing of any act herein required to be made or done by Tenant,
then, unless Tenant shall

 

36



--------------------------------------------------------------------------------

have cured such default within the period set forth in Section 6.1 or such
shorter period set forth in Section 4.11.2(b) (or such shorter period as may be
necessary in the event of an emergency), Landlord may, but shall not be required
to, make such payment or do such act. If Landlord elects to make such payment or
do such act, all costs and expenses incurred by Landlord, plus interest thereon
at the Default Rate, from the date paid by Landlord to the date of payment
thereof by Tenant, shall be immediately paid by Tenant to Landlord as Additional
Rent; provided however, that nothing contained herein shall be construed as
permitting Landlord to charge or receive interest in excess of the maximum legal
rate then allowed by law.

Article VII HOLDING OVER

In the event that Tenant shall not immediately surrender the applicable portion
of the Premises on the date of the expiration of the applicable portion of the
Term or the sooner termination of the Term, Landlord may forthwith re-enter and
take possession of the Premises. Until Tenant shall have been evicted from or
quit the Premises, Tenant shall be a tenant-at-sufferance, subject to all the
terms, conditions, covenants and agreements of this Lease, except that
(i) Tenant’s Rent obligation shall be One Hundred Fifty Percent (150%) of the
Base Rent and Additional Rent for the Premises immediately prior to the
expiration of the Term with respect thereto, and (ii) any right to renew this
Lease or to expand the Premises or any right to additional services shall be of
no force or effect during such tenancy-at-sufferance. Tenant shall also be
liable to Landlord for all damage Landlord suffers because of any holding over
by Tenant that prevents Landlord from delivering possession of the Premises to a
prospective tenant, and Tenant shall indemnify Landlord against all claims made
by any such other prospective tenant against Landlord resulting from delay by
Landlord, caused by Tenant’s holdover, in delivering possession of any portion
of the Premises to such prospective tenant.

Article VIII RIGHTS OF MORTGAGEE

8.1 Definition of Mortgage. The term “Mortgage” shall mean any one or more
mortgages, deeds of trust or ground leases which may now or hereafter exist on
Landlord’s interest in the Premises (or the interest of any ground lessor in the
Premises) and all renewals, extensions, supplements, amendments, modifications,
consolidations, and replacements thereof or thereto, substitutions therefor, and
advances made thereunder. The term “Mortgagee” shall mean the holder of or
landlord under any Mortgage.

8.2 Lease Subordinate. This Lease shall be subject and subordinate to any
Mortgage now or hereafter encumbering the Premises or any portion thereof and to
all advances thereunder, provided the Tenant and the Mortgagee shall have
entered into a subordination, nondisturbance and attornment agreement in such
form and containing such terms and conditions reasonably acceptable to Tenant,
pursuant to which a Mortgagee agrees to recognize Tenant’s rights under this
Lease and that Tenant shall not be disturbed in its possession of the Premises
upon exercise of any rights under the Mortgage (including, but not limited to,
foreclosure or conveyance by a deed in lieu of foreclosure), provided no Event
of Default is then outstanding. In the event that the Mortgagee or any purchaser
at a foreclosure sale or otherwise (a “Successor”) shall succeed to the interest
of Landlord, then Tenant shall and does hereby agree

 

37



--------------------------------------------------------------------------------

to attorn to such Successor and to recognize such Successor as its Landlord.
Landlord shall obtain and deliver to Tenant on the Commencement Date, as a
condition to the effectiveness of the subordination of this Lease, a duly
executed, acknowledged and recordable subordination, nondisturbance and
attornment agreement from Landlord’s mortgagee in the form attached hereto as
Exhibit E.

Notwithstanding the foregoing, a Mortgagee may at its election subordinate its
Mortgage to this Lease without the consent or approval of Tenant. Any such
Mortgage to which this Lease shall be subordinate may contain such terms,
provisions and conditions as the Mortgagee reasonably deems usual or customary.

8.3 Tenant Claims. If any act or omission by Landlord would give Tenant the
right to sue for damages from Landlord or to claim any rights with respect to
this Lease, Tenant will not sue for such damages or exercise any such rights
until (i) it shall have given written notice of the act or omission to Landlord
and to the Mortgagee, if the name and address of such holder(s) have been
furnished to Tenant, and (ii) the period of time allowed under this Lease for
Landlord to remedy the act or omission (plus an additional ten (10) Business
Days with respect to Mortgagee’s cure rights) has elapsed following the giving
of the notice, during which time Landlord and the Mortgagee, or either of them,
their agents or employees, will be entitled, subject to Section 4.6, to enter
upon the Premises and do therein whatever may be necessary to remedy the act or
omission.

Article IX LIMITATIONS OF LANDLORD’S LIABILITY

9.1 Limitation. Landlord shall not be responsible or liable to Tenant for and
Tenant hereby releases Landlord from, waives all claims against Landlord arising
out of and assumes the risk of, any injury, loss or damage to any person or
property in or about the Premises by or from any cause whatsoever, including,
without limitation, (a) acts or omissions of persons occupying adjoining
premises, (b) theft or vandalism, (c) burst, stopped or leaking water, gas,
sewer or steam pipes, (d) loss of utility service, (e) accident, fire or
casualty, (f) nuisance, and (g) work done by Landlord in or on the Premises;
except, in any case, any such injury, loss or damage arising from the gross
negligence or willful misconduct of Landlord or any Landlord Responsible
Parties. Notwithstanding the foregoing, Landlord shall remain liable for
compliance with its express obligations hereunder.

9.2 Sale of Property. It is agreed that Landlord may at any time sell, assign or
transfer its interest in and to the Premises and sell, assign or transfer its
interest as landlord in and to this Lease to the purchaser, assignee or
transferee in connection with any such sale, assignment or transfer. In the
event of any transfer of Landlord’s interest in the Premises, the transferor
shall be automatically relieved of any and all of Landlord’s obligations and
liabilities accruing from and after the date of such transfer; provided that the
transferee assumes all of Landlord’s obligations under this Lease from and after
the date of such assignment. Tenant hereby agrees to attorn to Landlord’s
assignee, transferee, or purchaser from and after the date of notice to Tenant
of such assignment, transfer or sale, in the same manner and with the same force
and effect as though this Lease were made in the first instance by and between
Tenant and the assignee, transferee or purchaser.

 

38



--------------------------------------------------------------------------------

9.3 No Personal Liability. In the event of any default by Landlord hereunder,
Tenant shall look only to Landlord’s interest in the Premises and rents
therefrom and any available insurance proceeds for the satisfaction of Tenant’s
remedies, and no other property or assets of Landlord or any trustee, partner,
member, officer or director thereof, disclosed or undisclosed, shall be subject
to levy, execution or other enforcement procedure for the satisfaction of
Tenant’s remedies under or with respect to this Lease.

9.4 Limitation on Damages. In no event shall Tenant have the right to seek or
recover from Landlord any indirect or consequential damages on account of any
claim or matter arising out of or relating to this Lease of the Premises, and
Tenant hereby irrevocably waives any right which it might otherwise have to seek
or receive any such indirect or consequential damages. In no event shall
Landlord have the right to seek or recover from Tenant any indirect or
consequential damages on account of any claim or matter arising out of or
relating to this Lease of the Premises, and Landlord hereby irrevocably waives
any right which it might otherwise have to seek or receive any such indirect or
consequential damages.

Article X GENERAL PROVISIONS

10.1 Landlord’s Covenant of Quiet Enjoyment; Title. Landlord covenants that
Tenant, upon paying the Base Rent and Additional Rent provided for hereunder and
performing and observing all of the other covenants and provisions hereof, may
peaceably and quietly hold and enjoy the Premises for the applicable Term as
aforesaid, free from any party claiming by, under or through Landlord, subject,
however, to all of the terms and provisions of this Lease.

10.2 No Partnership or Joint Venture. Nothing contained in this Lease shall be
construed as creating a partnership or joint venture of or between Landlord and
Tenant, or to create any other relationship between the parties hereto other
than that of landlord and tenant.

10.3 Brokerage. Landlord and Tenant each represents and warrants to the other
that it has not dealt with any broker in connection with this transaction other
than Richards Barry Joyce & Partners, and each agrees to hold harmless the other
and indemnify the other from and against any and all damages, costs or expenses
(including, but not limited to, reasonable attorneys’ fees and disbursements)
suffered by the indemnified party as a result of acts of the indemnifying party
that would constitute a breach of its covenant or representation and warranty in
this Section 10.3.

10.4 Estoppel Certificate. Tenant shall, at any time and from time to time, upon
not less than ten (10) Business Days’ prior written notice from Landlord,
execute and deliver to Landlord an estoppel certificate in a form generally
consistent with the requirements of institutional lenders and prudent purchasers
containing such statements of fact as Landlord may reasonably request including,
but not limited to, the following: (a) that this Lease is unmodified and in full
force and effect (or, if modified, stating the nature of such modification and
certifying that this Lease, as so modified, is in full force and effect);
(b) the date to which the Base Rent and other charges are paid in advance and
the amounts then payable; (c) that there are not, to

 

39



--------------------------------------------------------------------------------

Tenant’s knowledge, any uncured defaults or unfulfilled obligations on the part
of Landlord, or specifying such defaults or unfulfilled obligations, if any are
claimed; and (d) that Tenant has taken possession of the Premises. Any such
certificate may be conclusively relied upon by any prospective purchaser or
encumbrancer of the Premises.

Landlord shall, at any time and from time to time, upon not less than ten
(10) Business Days’ prior written notice from Tenant, execute and deliver to
Tenant an estoppel certificate containing such statements of fact as Tenant may
reasonably request including, but not limited to, the following: (a) that this
Lease is unmodified and in full force and effect (or, if modified, stating the
nature of such modification and certifying that this Lease, as so modified, is
in full force and effect); (b) the date to which the Base Rent and other charges
are paid in advance and the amounts then payable; and (c) that there are not, to
Landlord’s knowledge, any uncured defaults or unfulfilled obligations on the
part of Tenant, or specifying such defaults or unfulfilled obligations, if any
are claimed. Any such certificate may be conclusively relied upon by any
prospective assignee or any purchaser or encumbrancer of Tenant or its assets.

10.5 Prevailing Party. Landlord and Tenant each shall pay all reasonable costs
and counsel and other fees incurred by the other party in connection with the
successful enforcement by other party from time to time of any obligation under
this Lease.

 

40



--------------------------------------------------------------------------------

10.6 Notice. Except as otherwise expressly provided herein, all notices given
under this Lease shall be in writing and shall be addressed to parties at the
addresses indicated below:

Notices to Landlord shall be addressed to:

BTI 199-201 Riverneck, L.P.

c/o Prudential Real Estate Investors

Two Ravinia Drive, Suite 400

Atlanta, Georgia 30346

Attention: Director Asset Management

With a copy to:

Prudential Real Estate Investors

8 Campus Circle Drive, 4th Floor

Parsippany, New Jersey 07054-4493

Attention: Legal Department

Facsimile: (973) 683-1788

Sonnenschein Nath & Rosenthal LLP

7800 Sears Tower

233 South Wacker Drive

Chicago, Illinois 60606-6404

Attention: Robert F. Messerly, Esq.

Facsimile: (312) 876-7934

Notices to Tenant shall be addressed to:

Mercury Computer Systems, Inc.

199 Riverneck Road

Chelmsford, MA 01824

Attn: Craig Barrows, General Counsel

Facsimile: 978-967-3302

Any notice may be mailed, delivered by hand or messenger or transmitted by
facsimile and shall be deemed to have been delivered if and when received by the
addressee, except that any notice given by facsimile, if not given on a Business
Day, shall not be deemed to have been delivered until the next Business Day. Any
party may, by giving written notice to the other party, change the addresses to
which notices shall be given to such party. A certified or registered mail
receipt or receipt from a generally recognized commercial delivery service
evidencing receipt by the addressee or refusal at the address of the addressee
stated above or as changed pursuant to this Section shall be deemed conclusive
evidence of receipt. Counsel designated for a party under this Lease may give
notice on behalf of such party in the manner provided herein, and any such
notice shall be effective as if given by the party.

10.7 Recording. Neither party shall record this Lease. Landlord and Tenant shall
each execute and deliver the Notice of Lease in the form attached hereto as
Exhibit F simultaneously with the execution of this Lease.

 

41



--------------------------------------------------------------------------------

10.8 Partial Invalidity. If any provision of this Lease or the application
thereof to any person or circumstances shall to any extent be invalid or
unenforceable, the remainder of this Lease, or the application of such provision
to persons or circumstances other than those as to which it is invalid or
unenforceable, shall not be affected thereby, and each provision of this Lease
shall be valid and enforced to the fullest extent permitted by law.

10.9 Gender. Feminine or neuter pronouns shall be substituted for those of the
masculine form, and the plural shall be substituted for the singular number, in
any place or places herein in which the context may require such substitution.

10.10 Bind and Inure. The provisions of this Lease shall be binding upon, and
shall inure to the benefit of, the parties hereto and each of their respective
successors and assigns, subject to the provisions hereof restricting assignment
or subletting by Tenant.

10.11 Entire Agreement. This Lease contains and embodies the entire agreement of
the parties hereto with respect to Tenant’s leasehold estate hereunder and
supersedes all prior agreements, negotiations and discussions between the
parties hereto with respect thereto. Any representation, inducement or agreement
with respect thereto that is not contained in this Lease shall not be of any
force or effect. This Lease may not be modified or changed in whole or in part
in any manner other than by an instrument in writing duly signed by both parties
hereto.

10.12 Applicable Law. This Lease shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts.

10.13 Headings. Headings are used herein for the convenience of reference and
shall not be considered when construing or interpreting this Lease.

10.14 Not An Offer. The submission of an unsigned copy of this document to
Tenant for Tenant’s consideration does not constitute an offer to lease the
Premises or an option to or for the Premises. This document shall become
effective and binding only upon the execution and delivery of this Lease by both
Landlord and Tenant.

10.15 Time Is of the Essence. Time is of the essence of each provision of this
Lease.

10.16 Multiple Counterparts. This Lease may be executed in multiple
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document.

10.17 Waiver of Jury Trial. Landlord and Tenant hereby each waive trial by jury
in any action, proceeding or counterclaim brought by either against the other,
on or in respect of any matter whatsoever arising out of or in any way connected
with this Lease, the relationship of Landlord and Tenant or Tenant’s use or
occupancy of the Premises under this Lease.

10.18 Bankruptcy. Notwithstanding anything in this Lease to the contrary, all
amounts payable by Tenant, to or on behalf of Landlord under this Lease, whether
or not expressly

 

42



--------------------------------------------------------------------------------

denominated as rent, will constitute rent for the purposes of Section 502(b)(6)
of the Bankruptcy Code.

10.19 Authority. Tenant represents and warrants that each individual executing
this Lease on behalf of Tenant is duly authorized to execute and deliver this
Lease on behalf of said corporation, in accordance with the bylaws and
resolutions of said corporation, and that this Lease is binding upon said
corporation. Landlord represents and warrants that each individual executing
this Lease on behalf of Landlord is duly authorized to execute and deliver this
Lease on behalf of the entity, and that this Lease is binding on the entity.
Each of Landlord and Tenant agrees to furnish to the other, contemporaneously
upon the execution and delivery of this Lease, a corporate resolution, proof of
authorization by partners or members or other appropriate documentation
evidencing the due authorization of the individual executing this Lease to enter
into this Lease on behalf of such party.

10.20 No Easement for Light, Air or View. Any elimination or shutting off of
light, air or view by any structure which may be erected on lands adjacent to
the Buildings shall in no way affect this Lease and Landlord shall have no
liability to Tenant with respect thereto.

10.21 Obligations Joint and Several. If there is more than one Tenant, the
obligations imposed upon Tenant under this Lease shall be joint and several. The
duties and obligations of Tenant shall run and extend not only to the benefit of
Landlord, as named herein, but to the following, at the option of the following
or any of them: (a) any person by, through or under which Landlord derives the
right to lease the Premises; (b) the owner of the Premises; and (c) any
Mortgagee or the holder of any rent assignment interests in the Premises, as
their respective interests may appear; provided, however, nothing contained
herein shall be construed to obligate Tenant to pay Rent to any person other
than Landlord until such time as Tenant has been given written notice of either
an exercise of a rent assignment or the succession of some other party to the
interest of Landlord.

Article XI DEVELOPMENT PARCEL PROVISIONS

11.1 Right of First Offer.

11.1.1 Offer Notice. Subject to the terms and conditions contained herein, from
and after the Commencement Date hereof until the expiration or earlier
termination of this Lease, in the event that Landlord intends to develop the
adjacent parcel of land commonly known as 191 Riverneck Road (the “Development
Parcel”) for lease to commercial tenants, before Landlord enters into a letter
of intent for or a lease of any such new space, Landlord will first offer such
space to Tenant for lease for the Permitted Uses hereunder by written notice to
Tenant (the “Offer Notice”) specifying the basic business and financial terms of
the proposed lease as set forth in Subsection 11.1.2 below. As used herein
“Available Space” shall mean and refer to space in the building to be
constructed on the Development Parcel.

11.1.2 Offered Business Terms. The Offer Notice shall specify the proposed
business and financial terms for a lease of the Available Space (“Offered
Business Terms”) which shall include the location and rentable area of the
Available Space, the base rent for the

 

43



--------------------------------------------------------------------------------

Available Space (which shall be equal to the fair market rental value for the
Available Space as of the proposed commencement date of the lease of such
Available Space) and any additional rent, the initial term (which shall be
coterminous with the remaining Term of this Lease), and any extension or renewal
options, the amount of tenant improvement and other allowances (if any), and the
other material terms and conditions on which Landlord is prepared to lease the
Available Space. Tenant will notify Landlord, within thirty (30) days after
receipt of the first Offer Notice given to Tenant pursuant to this Section 11.1
that (i) Tenant accepts the offer to lease the Available Space on the Offered
Business Terms, or (ii) Tenant accepts the offer to lease the Available Space,
but rejects Landlord’s estimate of the fair market rental value for the
Available Space, or (iii) Tenant rejects the offer to lease the Available Space
(the failure by Tenant to timely respond being deemed Tenant’s rejection of
Landlord’s offer). In the event that the Offer Notice includes the entire
rentable area of the building on the Development Parcel, Tenant’s acceptance
shall specify the amount of square feet which it desires to lease, which shall
be contiguous space and not less than one full floor. If Tenant accepts the
offer to lease the Available Space but rejects Landlord’s estimate of the fair
market rental value for the Available Space, the parties shall negotiate in good
faith to resolve such disagreement within thirty (30) days after the date of
Tenant’s notice, failing which, such disagreement shall be resolved pursuant to
the provisions of Section 2.3(b) of this Lease. If Tenant accepts the offer to
lease the Available Space, then in confirmation thereof, Landlord and Tenant
shall enter into a new lease on the Offered Business Terms, the agreed upon
rental amounts and otherwise on such other terms and conditions as are
substantially equivalent to those set forth in this Lease or are acceptable to
the parties. In the event that the Tenant rejects such offer to lease Available
Space, then Landlord shall thereafter be entitled to enter into a lease for the
Available Space and Landlord shall be under no obligation to offer the same
Available Space on the Development Parcel to Tenant.

11.1.3 Conditions. Notwithstanding any contrary provision contained herein,
Landlord’s obligation to offer any Available Space is conditioned upon (i) this
Lease being then in full force and effect, (ii) no Event of Default having
occurred under this Lease that is then continuing at the time of exercise and
(iii) Tenant shall not have subleased or assigned more than fifty percent
(50%) of the Rentable Area of the Premises other than pursuant to an assignment
or sublease permitted in accordance with Subsection 4.10.2 (any of which
conditions shall be deemed waived by Landlord unless Landlord shall give Tenant
written notice thereof within thirty (30) days after Tenant’s exercise).

11.1.4 Transferee Bound. Landlord hereby agrees that in the event that it
intends to sell, assign, lease, convey or otherwise transfer all or any portion
of the Development Parcel, such conveyance shall be made subject to and
conditioned upon such successor agreeing with Tenant, in form reasonably
acceptable to Tenant, to be bound by and recognize Tenant’s rights under this
Section 11.1.

11.2 Development Parcel Restrictions. Landlord agrees that during the Term of
this Lease, Landlord shall not develop or permit the development or use of the
Development Parcel for any use other than commercial general office and/or
research and development use. Landlord further agrees Landlord shall not develop
or permit the development or use of the Development

 

44



--------------------------------------------------------------------------------

Parcel in any manner that would (a) reduce the parking spaces available on the
Premises, (b) adversely affect Tenant’s access to or use of the Premises, or
(c) increase Tenant’s costs and expenses under this Lease, including, without
limitation, the Landlord’s Operating Costs or Taxes.

Article XII DEPOSIT

Tenant has upon execution of this Lease deposited with Landlord a Letter of
Credit (hereinafter defined) in the amount set forth in Section 1.1 (the
“Deposit”), which Letter of Credit may be drawn upon in whole or in part and
applied by Landlord for the purpose of curing any Event of Default by Tenant
under this Lease that remains outstanding. If any portion of the Deposit is
applied to cure an Event of Default by Tenant, Tenant shall, within five
(5) Business Days after written demand therefor, either deposit funds with
Landlord equal to the amount applied (in which case such funds shall be held by
Landlord hereunder as part of the Deposit) or reinstate the Letter of Credit in
an amount sufficient to restore the Deposit to its original amount, and Tenant’s
failure to do so shall be a breach of this Lease. The unapplied balance of the
Deposit, including the Letter of Credit with its remaining unapplied balance,
shall be returned to Tenant within thirty (30) days after the expiration of the
Term or sooner termination hereof, and after Tenant has vacated and delivered
the Premises as required hereunder. Landlord may retain for sixty (60) days
following the expiration of the Term or sooner termination of this Lease an
amount reasonably calculated to be sufficient to pay any final amount of Taxes
or Operating Expenses for the year in which the Term ends. The Deposit is not an
advance payment of Rent or an account of Rent, or any part or settlement
thereof, or a measure of Landlord’s damages. The use or application of the
Deposit or any portion thereof shall not prevent Landlord from exercising any
other right or remedy provided hereunder or under any Legal Requirements and
shall not be construed as liquidated damages. In the event Landlord transfers
all or any part of its interest in the Buildings or this Lease, Landlord shall
transfer the Deposit to the transferee. Upon such transfer, Landlord shall
thereby be released by Tenant from all liability or obligation for the return of
the Deposit. The term “Letter of Credit” as used herein shall mean an
irrevocable, unconditional letter of credit, in the amount of the Deposit (or
such lesser amount if part of the Deposit is cash) (i) issued by and drawn on a
bank reasonably approved by Landlord (Landlord hereby approving Silicon Valley
Bank) and at a minimum having a corporate credit rating from Standard and Poor’s
Professional Rating Service of BBB- or a comparable minimum rating from Moody’s
Professional Rating Service, (ii) in form and substance reasonably acceptable to
Landlord and meeting the other requirements specified herein, (iii) permitting
one or more draws thereunder to be made upon presentation, in one or more
locations that include one or the other of New York, New York or Boston,
Massachusetts, accompanied only by certification by Landlord or Landlord’s
managing agent that pursuant to the terms of this Lease, Landlord is entitled to
draw upon such Letter of Credit, (iv) permitting transfers at any time without
charge, and (v) providing that any notices to Landlord be sent to the notice
address specified for Landlord in this Lease or such other address as designated
by Landlord from time to time. If the credit rating for the issuer of such
Letter of Credit falls below the standard set forth in (i) above, Landlord shall
have the right to require that Tenant provide a substitute letter of credit that
complies in all respects with the requirements of this Article, and Tenant’s
failure to provide the same within thirty (30) days following

 

45



--------------------------------------------------------------------------------

Landlord’s written demand therefor shall entitle Landlord to immediately draw
upon the Letter of Credit and hold the proceeds as the Deposit under this Lease.
The Letter of Credit shall be for a term of one (1) year and shall provide for
automatic one (1) year renewals through the date which is sixty (60) days
subsequent to the scheduled expiration of this Lease (as the same may be
extended) or if the issuer will not grant automatic renewals, the Letter of
Credit shall be renewed by Tenant each year and each such renewal shall be
delivered to and received by Landlord not later than thirty (30) days before the
expiration of the then current Letter of Credit (herein called a “Renewal
Presentation Date”). In the event of a failure to so deliver any such renewal
Letter of Credit on or before the applicable Renewal Presentation Date, Landlord
shall be entitled to present the then existing Letter of Credit for payment and
to receive the proceeds thereof, which proceeds shall be held as the Deposit
subject to the terms of this Article XII. Landlord shall also be entitled to
draw upon the Letter of Credit, and to hold the proceeds of such drawing as the
Deposit subject to the terms of this Article XII, in the event that after such
time as Landlord shall have rightfully given Tenant two (2) notices of default
during a consecutive 12-month period due to Tenant’s failure to make payments of
Rent when due, Tenant shall again fail to pay any Rent when due within the same
consecutive 12-month period. As a courtesy to Tenant, Landlord agrees to furnish
contemporaneous notice to Tenant of any drawing on the Letter of Credit;
provided that the failure to furnish such notice shall not give rise to any
rights or remedies exercisable by Tenant.

[signatures on next page]

 

46



--------------------------------------------------------------------------------

EXECUTED under seal as of the date first above written.

 

LANDLORD: BTI 199-201 RIVERNECK, L.P., a Delaware limited partnership By:  
199-201 Riverneck LLC, a Delaware limited liability company, its general partner
  By:   /s/ Gregory M. Killeen   Name:   Gregory Killeen   Title:   Vice
President   By:   /s/ Valerie Tomlinson   Name:   Valerie Tomlinson   Title:  
Vice President

[Signatures continue on following page]

 

S-1



--------------------------------------------------------------------------------

TENANT: MERCURY COMPUTER SYSTEMS INC. By:   /s/ Robert E. Hult   Name: Robert E.
Hult  

Title:   Senior Vice President, Chief Financial

            Officer and Treasurer

 

S-2



--------------------------------------------------------------------------------

GLOSSARY

DEFINITIONS

As used in this Lease, the following terms shall have the following meanings,
applicable, as appropriate, to both the singular and plural form of the terms
defined below:

“ADA” is defined in Section 4.11.2.

“Additional Rent” is defined in Section 3.1.

“Affiliate Sublease” is defined in Section 4.10.2.

“Alterations” is defined in Section 4.11.

“Assignment” is defined in Section 4.10.

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Base Rent” means the amount stated in Article 1, to be adjusted and payable in
accordance with Article 3.

“Building Systems” shall mean the mechanical, electrical, heating, ventilating,
air conditioning, elevator, plumbing, sanitary, life-safety and related
communications apparatus, lighting and other utility and service systems of the
Buildings and all components thereof, as the same shall exist from time to time,
and all alterations, renewals and replacements thereof, additions thereto and
substitutions therefor.

“Buildings” is defined in Article 1.

“Business Days” means Monday through Friday, excluding Saturdays, Sundays and
federal or state legal holidays.

“Casualty” is defined in Section 5.1.

“CERCLA” is defined in Subsection 4.3.1.

“Commencement Date” means the date specified in Article 1.

“Default Rate” is defined in Section 3.2.

“Environmental Laws” is defined in Section 4.3.

“Event of Default” is defined in Section 6.1.

“Hazardous Materials” is defined in Section 4.3.

“Indemnified Party” is defined in Section 4.5.

 

Glossary-1



--------------------------------------------------------------------------------

“Land” is defined in Article 1.

“Landlord” is defined in Article 1.

“Landlord Responsible Parties” is defined in Section 4.5.

“Legal Requirements” means applicable laws, statutes, codes, ordinances, orders,
rules, regulations, conditions of approval, and requirements, of all federal,
state, county, municipal and other governmental authorities and the departments,
commissions, boards, bureaus, instrumentalities, and officers thereof, and all
administrative or judicial orders or decrees and all permits, licenses,
approvals, and other entitlements issued by governmental entities, and rules of
common law, relating to or affecting the Buildings or the use, operation or
occupancy of the Premises, whether now existing or hereafter enacted.

“Lien” means any lien, mortgage, deed of trust, encumbrance, chattel mortgage,
security agreement, or order for the payment of money filed against the
Premises.

“Mortgage” is defined in Section 8.1.

“Mortgagee” is defined in Section 8.1.

“Obligated Party” is defined in Section 4.5.

“Permitted Uses” is defined in Section 4.1.

“Premises” is defined in Article 1.

“RCRA” is defined in Subsection 4.3.1.

“Remedial Work Plan” is defined in Subsection 4.3.3.

“Rent” is defined in Article 3.

“Sublease” is defined in Section 4.10.

“Successor” is defined in Section 8.2.

“Successor Entity” is defined in Section 4.10.

“Tax Parcel” is defined in Subsection 3.3.1.

“Tax Year” is defined in Subsection 3.3.1.

“Taxes” is defined in Subsection 3.3.1.

“Tenant” is defined in Article 1.

 

Glossary-2



--------------------------------------------------------------------------------

“Tenant Responsible Parties” is defined in Section 4.5.

“Tenant’s Release” is defined in Subsection 4.3.3.

“Term” is defined in Article 1.

“Untenantable” means that, in the reasonable judgment of Tenant, Tenant shall be
unable to occupy, and shall not be occupying, the Premises or the applicable
portion thereof for the ordinary conduct of Tenant’s business.

 

Glossary-3